       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 1 of 51




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




                           Petition to Confirm Arbitral Award




                                  EXHIBIT 1
Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 2 of 51




                                 MULTILATERAL

                 Recognition and Enforcement of Foreign
                            Arbitral Awards [']

Convention done at New York June 10, 1958; [2]
Accession, with declarations, advised by the Senate of the United
     States of America October 4, 1968;
Accession, with said declarations, approved by the President of
    the United States of America September 1, 1970;
Accession of the United States of America, with said declarations,
    deposited with the Secretary-General of the United Nations
    September 30, 1970;
Proclaimed by the President of the United States of America
    December 11, 1970;
Entered into force with respect to the United States of America
     December 29, 1970.




          BY THE PRESIDENT OF THE UNITED STATES OF AMERICA


                                  A PROCLAMATION

     CONSIDERING THAT:
  The Convention on the Recognition and Enforcement of Foreign
Arbitral Awards was adopted at New York on June 10, 1958, the
text of which is as follows:




     For note by the Department of State, see p. 2561.
     Texts as certified by the Secretary-General of the United Nations.




                                       (2517)                             TIAS 6997




..   n.    -   ' - -   I __ 10
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 3 of 51

2518         U.S. Treaties and Other InternationalAgreements   [21 UST

                   UNITED NATIONS CONFERENCE
       ON INTERNATIONAL COMMERCIAL ARBITRATION




                      CONVENTION
           ON THE RECOGNITION AND ENFORCEMENT
                   OF FOREIGN ARBITRAL AWARDS




                             UNITED NATIONS
                                  1958




       TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 4 of 51

21 UST]             Multilateral-ArbitralAwards-June 10, 1958                                                   2519

                  CONVENTION ON THE RECOGNITION AND ENFORCEMENT
                            OF FOREIGN ARBITRAL AWARDS

                        Article I                        relationship, whether contractual or not, con-
        1. This Convention shall apply to the recog-     cerning a subject matter capable of settlement
     nition and enforcement of arbitral awards           by arbitration.
     made in the territory of a State other than the        2. The term "agreement in writing" shall
     State where the recognition and enforcement         include an arbitral clause in a contract or an
     of such awards are sought, and arising out of       arbitration agreement, signed by the parties or
     differences between persons, whether physical       contained in an exchange of letters or tele-
     or legal. It shall also apply to arbitral awards    grams.
     not considered as domestic awards in the State
                                                            3. The court of a Contracting State, when
     where their recognition and enforcement are
                                                         seized of an action in a matter in respect of
     sought.
                                                         which the parties have made an agreement
        2. The term "arbitral awards" shall include      within the meaning of this article, shall, at the
     not only awards made by arbitraiors appointed       request of one of the parties, refer the parties
     for each case but also those made by permanent      to arbitration, unless it finds that the said agree-
     arbitral bodies to which the parties have sub.      ment is null and void, inoperative or incapable
     mitted.                                             of being performed.
        3. When signing, ratifying or acceding to
     this Convention, or notifying extension under
                                                                            Article III
     article X hereof, any State may on the basis of
     reciprocity declare that it will apply the Con-        Each Contracting State shall recognize arbi-
     vention to the recognition and enforcement of       tral awards as binding and enforce them in ac-
     awards made only in the territory of another        cordance with the rules of procedure of the
     Contracting State. It may also declare that it      territory where the award is relied upon, under
     will apply the Convention only to differences       the conditions laid down in the following ar-
     arising out of legal relationships, whether con-    ticles. There shall not be imposed substantially
     tractual or 11ot, which are considered as com-      more onerous conditions or higher fees or
     moercial under the national law of the State        charges on the recognition or enforcement of
     nakin, such declaration. [1]                        arbitral awards to which this Convention ap-
                                                         plies than are imposed on tile recognition or
                                                         enforcement of domestic arbitral awards.
                         Article It
        1. Each Contracting State shall recognize an
     agreetm.nt in writing under which tihe parties                         Article IV
     undertake to submit to arbitration all or any          1. To obtain the recognition and enforce-
     diffl-rivces whilch have arisen or which may        Inent mentioned in the preceding article, the
     arise     wqei them in respect of a defined legal   party applying for recognition and enforce-


       'For note by the Department of State, see p. 2561.




                                                                                            TIAS 6997
        Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 5 of 51

2520             U.S. Treaties and Other InternationalAgreements                                            [21 UST


       ment shall, at the time of the application,         decisions on matters submitted to arbitration
       supply:                                             may be recognized and enforced; or
          (a) The duly authenticated original award           (d) The composition of the arbitral author-
       or a duly certified copy thereof;                   ity or the arbitral procedure was not in accord-
                                                           ance with the agreement of tihe parties, or, fail.
          (b) The original agreement referred to in
                                                           ing such agreement, was not in accordance with
       article It or a duly certified copy thereof.
                                                           the law of the country where the arbitration
         2. If the said award or agreement is not          took place; or
       made in an official language of the country in
                                                              (e) The award has not yet become binding
       which the award is relied upon, the party apply-
                                                           on the parties, or has been set aside or sus-
       ing for recognition and enforcement of the
                                                           pended by a coinpetent authority of the country
       award shall produce a translation of these docu-
                                                           in which, or under the law of which, that award
       ments into such language. The translation shall
                                                           was made.
       be certified by an official or sworn translator
       or by a diplomatic or consular agent.                  2. Recognition and enforcement of an arbi.
                                                           tral award may also be refused if the competent
                                                           authority in the country where recognition and
                          Article V                        enforcement is sought finds that:.
         1. Recognition and enforcement of the                (a) The subject matter of the difference is
       award may be refused, at the request of the         not capable of settlement by arbitration under
       party against whom it is invoked, only if that      the law of that country; or
       party furnishes to the competent authority
                                                              (b) The recognition or enforcement of the
       where. the recognition and enforcement is
                                                           award would be contrary to the public policy
       sought, proof that:
                                                           of that country.
          (a) The parties to the agreement referred
       to in article II were, under the law applicable
                                                                               Article VI
       to them, under some incapacity, or the said
       agreement is not valid under the law to which          If an application for the setting aside or sus-
       the parties have subjected it or, failing any in-   pension of the award has been made to a com-
       dication thereon, under the law of the country      petent authority referred to in article V (1)
       where the award was made; or                        (e), the authority before which the award is
                                                           sought to be relied upon may, if it considers
          (b) The party against whom the award is
                                                           it proper, adjourn the decision on the enforce.
       invoked was not given proper notice of the ap-
                                                           ment of the award and may also, on the appli-
       pointment of the arbitrator or of the arbitra-
                                                           cation of the party claiming enforcement of
       tion proceedings or was otherwise unable to
                                                           the award, order the other party to give suit-
       present his case; or
                                                           able security.
          (c) The award deals with a difference not
       contemplated by or not falling within the terms
                                                                               Article VII
       of the submission to arb'iration, or it contains
       decisions on matters beyond the scope of the            1. The provisions of the present Convention
       submission to arbitration, provided that, if the     shall not affect the validity of multilateral or
       decisions on matters submitted to arbitra-           bilateral agreements concerning the recogni-
       tion can be separated from those not so sub-         tion and enforcement of arbitral awards en-
       mitted, that part of the award which contains        tered into by the Contracting States nor deprive




       TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 6 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                                   2521

     any interested party of any right he may have        it is responsible. Such a declaration shall take
     to avail himself of an arbitral award in the         effect when the Convention enters into force
     manner and to the extent allowed by the law          for the State concerned.
     or the treaties of the country where such award         2. At any time thereafter any such extension
     is sought to be relied upon.                         shall be made by notification addressed to the
        2. The Geneva Protocol on Arbitration             Secretary-General of the United Nations and
     Clauses of 1923 and the Geneva Convention            shall take effect as from the ninetieth day after
     onthejExecution0fForeign Arbitra4Awardsof            the day of receipt by the Secretary-General of
     1927[1] shall caseitolhav effectIbetween Con-        the United Nations of this notification, or as
     tracting States on their becoming bound and          from the date of entry into force of the Con-
     to the extent that they become bound, by this        vention for the State concerned, whichever is
     Convention.                                          the later.
                                                             3. With respect to those territories to which
                       Article ViII                       this Convention is not extended at the time of
                                                          signature, ratification or accession, each State
        1. This Convention shall be open until 31
                                                          concerned shall consider the possibility of tak-
     December 1958 for signature on behalf of any
                                                          ing the necessary steps in order to extend the
     Member of the United Nations and also on be.
                                                          application of this Convention to such terri-
     half of any other State which is or hereafter
                                                          tories, subject, where necessary for constitu-
     becomes a' member of:  any'specializedlagencyof
                                                          tional reasons, to the consent of the Govern-
     the:'United Nations,;or which is or hereafter
                                                          ments of such territories.
     becomes a party to the Statute of the Interna-
     tional.Courtlof Justice,L2] or any:othernStateto                        Article Xi
     which an invitation has been addressed by the
     General Assembly of the United Nations.                In the case of a federal or non-unitary State,
        2. This Convention shall be ratified and the      the following provisions shall apply:
     instrument of ratification shall be deposited           (a) With respect to those articles of this
     with the Secretary-General of the United             Convention that come within the legislative
     Nations..                                            jurisdiction of the federal authority, the obliga-
                                                          tions of the federal Government shall to this
                                                          extent be the same as those of Contracting
                        Article IX                        States which are not federal States;
         1. This Convention shall be open for acces-         (b) With respect to those articles of this
      sion to all States referred to in article VIII.     Convention that come within the legislative
         2. Accession shall be effected by the deposit    jurisdiction of constituent states or provinces
      of an instrument of accession with the Secre        which are not, under the constitutional system
      tary-General of the United Nations.                 of the federation, bound to take legislative ac-
                                                          tion, the federal Government shall bring such
                                                          articles with a favourable recommendation to
                         Artile X                         the notice of the appropriate authorities of con-
         1. Any State may, at the time of signature,      stituent states or provinces at the earliest pos-
      ratification or accession, declare that this Con-   sible moment;
      vention shall extend to all or any of the terri-        (c) A federal State Party to this Convention
      tories for the international relations of which     shall, at the request of any other Contracting


          1
           27 LNTS 157; 92 LNTS 301.
          2 TS 99 ; 59 Stat 1055.




                                                                                             TIAS 6997
        Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 7 of 51

2522             U.S. Treaties and Other InternationalAgreements                                          [21 UST



       State transmitted through the Secretary-Gen-        recognition or enforcement proceedings have
       eral of the United Nations, supply a statement      been instituted before the denunciation takes
       of the law and practice of the federation and       effect.
       its constituent units in regard to any particular
       provision of this Convention, showing the ex-
       tent to which effect has been given to that pro-                      Article XIV
       vision by legislative or other action.
                                                              A Contracting State shall not be entitled to
                                                           avail itself of the present Convention against
                         Article Xll                       other Contracting States except to the extent
                                                           that it is itself bound to apply the Convention.
          1. This Convention shall come into force on
       the ninetieth day following the date of deposit
       of the third instrument of ratification or
                                                                             Article XV
       accession.
                                                             The Secretary-General of the United Nations
          2. For each State ratifying or acceeding to
                                                           shall notify the States contemplated in article
       this Convention after the deposit of the third
                                                           VIII of the following:
       instrument of ratification or accession, this
       Convention shall enter into force on the nine-         (a) Signatures and ratifications in accord.
       tieth day after deposit by such State of its in-    ance with article VIII;
       strument of ratification or accession.                 (b) Accessions in accordance with article
                                                           IX;
                         Article XIII                         (c) Declarations and notifications under
                                                           articles I, X and XI;
          1. Any Contracting State may denounce this
       Convention by a written notification to the           (d) The date upon which this Convention
       Secretary-General of the United Nations. De-        enters into force in accordance with article XII;
       nunciation shall take effect one year after the        (e) Denunciations and notifications in ac-
       date of receipt of the notification by the Secre-   cordance with article XIII.
       tary-General.
          2. Any State which has made a declaration                          Article XVI
       or notification under article X may, at any time
       thereafter, by notification to the Secretary-          1. This Convention, of which the Chinese,
       General of the United Nations, declare that this    English, French, Russian and Spanish texts
       Convention shall cease to extend to the terri-      shall be equally authentic, shall be deposited in
       tory concerned one year after the date of the       the archives of the United Nations.
       receipt of the notification by the Secretary.          2. The Secretary-General of the United
       General.                                            Nations shall transmit a certified copy of this
          3. This Convention shall continue to be ap-      Convention to the States contemplated in ar.
       plicable to arbitral awards in respect of which     tide VIII.




       TIAS 6997
     Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 8 of 51

21 UST]      Multilateral-ArbitralAwards-June 10, 1958        2523

              CONFERENCE DES NATIONS UNIES
     SUR L'ARBITRAGE COMMERCIAL INTERNATIONAL




                    CONVENTION
          POUR LA RECONNAISSANCE ET L'EXECUTION
          DES SENTENCES ARBITRALES ETRANGERES




                           NATIONS UNIES
                                1958




                                                     TIAS 6997
        Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 9 of 51

2524            U.S. 'Treaties and Other InternationalAgreements                                            [21 UST



                   CONVENTION POUR LA RECONNAISSANCE ET L'EXECUTION
                         DES SENTENCES ARBITRALES ETRANGERES

                      Article premier                       clev6s ou pourraient s'6lever entre elles au sujet
          1. La prisente Convention s'applique A La        d'un rapport de droit ditermin6, contractuel ou
       reconnaissance et i l'excution des sentences        non contractuel, portant sur une question sus-
       arbitrales rendues sur le territoire d'un Etat      ceptible d'&tre r~glee par voie d'arbitrage.
       autre que celui oh Ia reconnaissance et l'exeu-       2. On entend par "convention 6erite" une
       tion des sentences sont demandcs, et issues de      clause compromissoire ins~r&e dans un contrat,
       difflrends entre personnes physiques ou mo-         ou un compromis, sign~s par lea parties ou con-
       rales. Elie s'applique igalement aux sentences      tenus dans un 6change de lettres ou de tl6-
       arbitrales qui ne sont pas consid~r es comme        grammes.
       sentences nationales dans I'Etat oa leur recon-
                                                              3. Le tribunal d'un Etat contractant, saisi
       naissance et leur execution sont demand6es.
                                                           d'un litige sur une question a sujet de laquelle
          2. On entend par "sentences arbitrales" non      les parties ont conlu une convention au senas
       seulement les sentences rendues par des arbi-       du present article, renverra les parties A 'arbi -
       tres nomm~s pour des cas d~termins, mais             trage, h la demande de l'une d'elles, h moins
       6galement celles qui sont rendues par des or-        qu'il ne constate que ladite convention est
       ganes d'arbitrage permanents auxquels les            caduque, inopfrante ou non susceptible d'etre
       parties se sont soumises.                            applique.
          3. Au moment de signer ou de ratifier Ia                            Article III
       prtsente Convention, d'y adhfrer ou de faire
       la notification d'extension pr~vue AI'article X,        Chacun des Etats contractants reconnaitra
       tout Etat pourra, sur la base de Is r6eiprocite,    I'autorit6 d'une sentence arbitrale et accordera
       dielarer qu'il appliquera la Convention & la        l'ex~cution de cette sentence conformiment
       reconnaissance et i l'ex~cution des seules sen-     aux r~gles de procedure suivies dans le terri-
       tences rendues sur le territoire d'un autre Etat    toire oit Ia sentence eat invoqu e, aux condi-
       contractant. Ii pourra 6galement declarer qu'il     tions ktablies dans les articles suivants. 11 ne
       appliquera Ia Convention uniquement aux dif-        sera pas imposi, pour Ia reconnaissance ou
       f6rends issus de rapports de droit, contractuels    l'exteution des sentences arbitrales auxquelles
       ou non contractuels, qui sont coaisid6rs comme      s'applique Ia pr~sente Convention, de condi-
       commerciaux par sa loinationale.                    tions sensiblement plus rigoureuses, ni de frais
                                                           de justice sensiblement plus 6levs, que ceux
                                                           qui sont impos~s pour la reconnaissance ou
                         Article II
                                                           I'ex~eution des sentences arbitrales nationales,
          1. Chacun des Etats contractants reconnait
       la convention 6crite par laquelle lea parties                          Article IV
       s'obligent A soumettre Aion arbitrage tous les         1. Pour obtenir la reconnaissance et l'exu-
       difffrends ou certains des diffiirends qui sesont   cution vis~es Ail'article prcident, la partie qui




       TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 10 of 51

21 UST]           Multilateral-ArbitralAwards-June 10, 1958                                                 2525

     demande Ia reconnaissance et l'exbction doit       let termes du compromis on de Ia clause com-
      fournir, en m~me temps que Is demande:            promissoire; toutefois, si let dispositions de Is
        a) L'original dfiment authentifi6 de Ia sen-    sentence qui ont trait i des questions soumises
     tence ou une copie de cet original r~unissant      AI'arbitrage peuvent tre dissocies de celles
     les conditions requises pour son authenticit6;     qui ont trait Ades questions non soumises A
                                                        l'arbitrage, les premieres pourront 6tre recon-
        b) L'original de la convention vise AI'arti-
     cle II, ou une copie runissant lea conditions      nues et executies; ou
     requises pour son authenticitk.                       d) Que Is constitution du tribunal arbitral
                                                        ou Is procAdure d'arbitrage n'a pas W con.
        2. Si ladite sentence ou ladite convention
                                                        forme i Is convention des parties, ou, Ad6faut
     n'est pas r6dig6e dans une langue officielle du
                                                        de convention, qu'elle n'a pas t conforme A
     pays oii Ia sentence eat invoque, la partie qui
                                                        Is loi du pays oii l'arbitrage a eu lieu; on
     demande Ia reconnaissance et rexcution de Ia
     sentence aura i produire une traduction de ces        e) Que Is sentence n'est pas encore devenue
     pices dans cette langue. La traduction devra       obligatoire pour lea parties ou a &Sdannulde ou
     6tre certifiie par un traducteur officiel ou un    suspendue par une autorit6 comp6tente du pays
     traducteur jur6 ou par un agent diplomatique       dans lequel, ou d'aprs Is loi duquel, Is sen-
     ou consulaire.                                     tence a Wtdrendue.
                                                           2. La reconnaissance et l'exdcution d'une
                                                        sentence arbitrale pourront aussi Etre refuses
                        Artcle V                        si l'autorit6 comptente dn pays ot Is recon-
        1. La reconnaissance et 'ex ution de la         niissance et l'exdcution sont requises constate:
     sentence ne seront refuses, sur requite de la         a) Que, d'aprs Is loi de ce pays, l'objet du
     partie contre laquefle elle est invoque, que si    diffirend n'est pas susceptible d'dtre rdgid par
     cette partie fournit i l'autorit6 comp6tente du    vole d'arbitrage; on
     pays oii Ia reconnaissance et i'excution sont
                                                           b) Que Is reconnaissance on i'exdeution de
     demandes la preuve:
                                                        Is sentence serait contraire Al'ordre public de
        a) Que lea parties AIa convention vis6e A       ce pays.
      'article II itaient, en vertu de Is loi A elles
     applicable, frapp6es d'une incapacitk, ou que
     ladite convention n'est pas valable en vertu de                       Article VI
     Ia loi Alaquelle let parties l'ont subordonne          Si l'annulation on Is suspension de Is sen.
     ou, A d~faut d'une indication Acet igard, en       tence est demnandde A l'autoritd comptente
     vertu de Ia loi du pays oa Is sentence a Wt        vis6e AParticle V, paragraphe 1, e, I'autoritd
     rendue; ou                                         devant qui Is sentence eat invoqude pent, si elle
        b) Que Is partie contre laquelle Is sentence    l'estime appropriM, surseoir Astatuer sur l'ex6-
     eat invoqu& n'a pas t6 dllment inform~e de Is      cution de Is sentence; elle peut aussi, A Is
     disignation de I'arbitre ou de Is procdure         requdte de Is pattie qui demande I'exdcntion de
     d'arbitrage, ou qu'il lui a kt6 impossible, pour   In sentence, ordonner h Ventre partie de fournir
     une autre raison, de faire valoir set moyens; on   des sfretds convenables.
        c) Que Ia sentence porte sur un diffrend
     non vis dans le compromis ou n'entrant pas                            Article VII
     dansles pr6visions dela clause compromissoire,        1. Les dispositions de Is pr6sente Conven.
     ou qu'elle contient des d6cisions qui dipassent    tion ne portent pas atteinte A Is vaidit6 des




                                                                                           TIAS 69W
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 11 of 51

2526              U.S. Treaties and Other InternationalAgreements                                          [21 UST


       accords multilat~raux ou bilatiraux conclus          dticiarer que Ia pr~sente Convention s'ktendra
       par les Etats contractants en mati~re de recon-      i l'ensemble des territoires qu'il repr6sente sur
       naissance et d'ex~cution de sentences arbitrales     le plan international, ou Aiun ou plusieurs
       et ne privent aucune partie intresse du droit        d'entre eux. Cette d~iaration produira sea
       qu'elle pourrait avoir de se prdvaloir d'une         effets au moment de 1'entr6e en vigueur de la
       sentence arbitrale de la manire et dans Is           Convention pour ledit Etat.
       mesure admises par la legislation ou les trait~s
                                                               2. Par la suite, toute extension de cette
       du pays ois la sentence est invoquie.
                                                            nature se fera par notification adress6e au
          2. Le Protocole de Gen~ve de 1923 relatif         Secr~taire g~n~ral de r'Organisation des
       aux clauses d'arbitrage et la Convention de          Nations Unies et produira sea effets Apartir du
       Genve de 1927 pour l'exdcution des sentences         quatre-vingt-dixiime jour qui suivra la date A
       arbitrales gtrangares cesseront de produire          laquelle le Secr6taire g6nfral de l'Organisation
       leurs effets entre lea Etats contractants du jour,   des Nations Unies aura revu la notification, ou
       et dan Is mesure, o& ceux-ci deviendront lics        Ala date d'entre en vigueur de la Convention
       par la pr~sente Convention.                          pour ledit Etat si cette dernilre date est
                                                            postirieure.
                         Article VIii                          3. En ce qui concerne lea territoires aux.
          1. La pr6sente Convention est ouverte             quels Is prsente Convention ne s'applique pas
       jusqu'au 31 decembre 1958 A la signature de          Ala date de la signature, de la ratification ou
       tout Etat Membre des Nations Unies, ainsi que        de 1'adhesion, chaque Etat int6ressi examiners
       de tout autre Etat qui est, ou deviendra par Is      ]a possibilit6 de prendre lea mesures voulues
       suite, membre d'une on plusieurs institutions        pour itendre Is Convention A ces territoires,
       spcialis~es des Nations Unies ou partie au           sous reserve le cas 6ch6ant, lorsque des motifs
       Statut de Is Cour internationale de Justice, ou      constitutionne l'exigeront, de l'assentiment
       qui aura s6 invit6 par l'Assemblee g~nrale           des gouvernements de ces territoires.
       des Nations Unies.
           2. La pr&ente Convention doit tre ratifie                          Article XI
       et les instruments de ratification d~pos auprls
                                                               Les dispositions ci-apr~s s'appliqueront aux
       du Secritaire g~nral de l'Organisation des
                                                            Etats fed6ratifs ou non unitaires:
       Nations Unies.
                                                               a) En ce qui concerne les articles de la
                                                            pr6sente Convention qui reilvent de Is com.
                           Article IX
                                                            petence legislative du pouvoir fdral, lea
         1. Tous lea Etats vis6s A l'article VIII           obligations do gouvernement fdral seront lea
       peuvent adhrer AIs prfsente Convention.              m~mes que certes des Etats contractants qui ne
          2. L'adh68ion se fera par le d~pft d'un           sont pas des Etats fldfratifs;
       instrument d'adhsion auprs du Secritaire                b) En ce qui concerne lea articles de la
       gin&al de l'Organisation des Nations Unies.          prnsente Convention qui relevent de la com.
                                                            pitence legislative de chacun des Etats ou
                                                            provinces constituants, qui ne sont pas, en
                           Article X
                                                            vertu du systme constitutionnel de la fedlra-
           1. Tout Etat pourra, au moment de la             tion, tenus de prendre des mesures legislatives,
        signature, de la ratification ou de l'adh6sion,     le gouvernement fldiral portera le plus tat




        TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 12 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                                2527

     possible, et avec son avis favorable, leadits        laquelle le Secrdtaire gtn6ral aura re~u cette
     articles i ]a connaissance des autoritls com-        notification.
     pdtentes des Etats on provinces constituants;
                                                             3. La prdsente Convention demeurera ap-
         c) Un Etat fldfratif Partie A Is pr68ente
                                                          plicable aux sentences arbitrales au sujet des-
     Convention communiquera, A la demande de             quelles une procedure de reconnaissance ou
     tout autre Etat contractant qui lui aura 6           d'exscution aura ilte entame avant l'entr6e en
     transmise par l'intermidiaire du Secrdtaire          vigueur de Ia d~nonciation.
     g~ndral de l'Organisation des Nations Unies, un
     expos6 de Ia l6gislation et des pratiques en
     vigueur dans Ia fld~ration et sea unit~s cons-                         Article XIV
     tituantes, en ce qui concerne telle ou telle
                                                             Un Etat contractant ne peut se r~clamer des
     disposition de Ia Convention, indiquant la
                                                          dispositions de la pr6sente Convention contre
     mesure dana laquelle effet a tA donne, par une
                                                          d'autres Etats contractants que dans Ia mesure
     action legislative ou autre, i ladite disposition.
                                                          ou il est lui-m~me tenu d'appliquer cette con-
                                                          vention.
                       Article XII
        1. La pr~sente Convention entrera en                                Article XV
     vigueur le quatre-vingt-dixi~me jour qui suivra
     Is date du dtp6t du troisiime instrument de            Le Secr~taire ginral de 'Organisation des
     ratification ou d'adhision.                          Nations Unies notifiera A tous lea Etats vie& k
                                                          I'article VIII:
        2. Pour chacun des Etats qui ratifieront la
                                                             a) Les signatures et ratifications vises A
     Convention ou y adh6reront apris le d~p6t
                                                          l'article VIII;
     du troisi~me instrument de ratification ou
     d'adh~sion, elle entrera en vigueur le quatre-         b)   Les adhsions visles A 'article IX;
     vingt-dixime jour qui suivra Is date du d~p~t          c) Las dclarations et notifications vis6es
     par cet Etat de son instrument de ratification       aux articles premier, X et XI;
     ou d'adh~sion.                                         d) La date oh Ia prgsente Convention
                                                          entrera en vigueur, en application de 'article
                       Article XIII                       XII;

        1. Tout Etat contractant pourra d6noncer            e) Les drnonciations et notifications visles
     la prisente Convention par notification 6crite       A Particle XIII.
     adresse au Secr~taire g~nral de l'Organisa.
     tion des Nations Unies. La d~nonciation pren-                          Article XVI
     dra effet un an aprls Ia date oii le Secrtaire
     ginral de I'Organisation des Nations Unies              1. La pr(sente Convention, dont les textes
     aura re~u la notification.                           anglais, chinois, espagnol, frangais et russe
                                                          font Agalement foi, sera drposie dans les
       2. Tout Etat qui aura fait une d6claration
                                                          archives de l'Organisation des Nations Unies.
     ou une notification conformiment A 'article X
     pourra notifier ultrieurement au SecrAtaire             2. Le Secr~taire g~n~ral de l'Organisation
     g~n~ral de r'Organisation des Nations Unies          des Nations Unies remettra une copie certifile
     que Ia Convention cessera de s'appliquer au          conforme de Ia pr~sente Convention aux Etats
     territoire en question un an apr~s la date I         visas A 'article VIII.




                                                                                             TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 13 of 51

2528         U.S. Treaties and Other InternationalAgreements   [21 UST




                      **M~wwJ                Ma




       TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 14 of 51

21 USTI             Multilateral-ArbitralAwards-June 10, 1958                                          2529




                        s-0                        $A-ttf             tf,        A     p      ,mji



                                                         I*f)         *BU2fl ikA4$i*
                                                   )J'        W   t          mTUI
                                                   *W1If~fT1Z
                                                   Moo                  0    *ttAkTAM**
     AF4l~,        *4MAJOffR
                     T* ,              M*#j
     z  -.
                        9 ,na
                            n-       $A A-fl4f%4±flfl
                                        Ja



          ,        smwn               nzn                     z.e
                                                     oft#EI~*'~*t


                                                         ( )o               ;*..lW      Z @l
                                                         ( fl-M
                                                           )                IW


                                                         -.       ~                           :1
     aTIE--.A  AIt
            0 $Ai#rtl nAz .2
                          m   npMa
                           IT DUHka
                            -             ,
                                                         Trnz         --             n .z'
              -.    rnt*t            N        ,f
                                               f

     zsw                    ,wm',m




                                                                                           TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 15 of 51

                U.S. Treaties and Other InternationalAgreements    [21 UST
2530




          (1)           m-     *u, IM

                                                  Mi204ALZ
                                        Zt A, AlU-*ZtE PW,




                                         Iko
          (T)  aito     N*ft   tt ,tf
          (r ) *                          *-.

                                                --. :AYuZ#)        ,S




           (*AflMJrMM-* M-( f) *                _. E&NZ,      fl)rrn
                  MZ   M;




        TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 16 of 51

21 USTI           Multilateral-ArbitralAwards-June 10, 1958                             2531




                                             -. 'hW4-*9             0    IM#JW"M f
                                                    z, -       &         kto ,,

                                              . ,          o




          (L)    0M*       *b Rk.. A -


                 UtD J*_#,        1i4--U
            (49,) I             lam$lan
                                 M




                                             (Ce)    ft        mI-2Z      nA;     R

                 M tItit              ifl&
                                                      1o
                      *mc
                        oEl*_..2         ,
                     .1t-_z*
                *S(fi)IL flti     h     A           -..             ;
                                                                   lh,       wf-tjI

                                             --o          IM




                                                                            TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 17 of 51

2532          U.S. Treaties and Other InternationalAgreements   [21 UST



   KOH*EPEHN l OP[AHN3AUNN 05EANHEHHb1X HAU, R
         0o MEXAYHAPOAHOMY ToPrOBOMY APENTPA)KY




                             KOHBEHILRl
           o NPN3HAHl       N IPNBEAEHNN 8 NCBiflOHEHNE
              NHOCTPAHHbIX APbNTPAEHbIX PEWEHNi




                       OPrAHH3A7HJ   OSMAHHEHHMIX HAL(HR
                                       1958



        TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 18 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                           2533

                   HORBEHHI o ILPI3HAIIHH i IIPIIBEJWEM B HCIIOJIHEHHE
                         HH0OPAHREaX APBHTPAMMIX PEIIIEHMH

                        MTATES I                       nwpe B03mHHByn RMeMAy MUl B CBME C R".H-
        1. HacToBmps KoBBemwIH npimemueTca B oT-
                                                       aui6o KOPeTHUXM AOIOBOPHUM RM MUM UpaBO-
                                                       oTHoreulem, 0&bLeT RoToporo MoseT 6um npew-
     komemm npmm a npHmeemes B ucnojIe-
                                                       xerox ap6Mpamnoro pa6EpBTOJm=Cr.
     Be ap6u pawmx pememBn,           Bunecem-x Ha
     TeppmTopim rOCYAapcTBB Bmoro, qem TO rocyap-        2. Tepmmz 4=cbmenBoe cormameBmex zmo-
     cmo, re Rcnpaunaeca np Haue u npxBee-             qaeT apuupapyo oroopxy B AoroBope, am
     Bite B HmCoAeEie Taiwx pemeimg, no cuopam,        ap6upaanoe coraameHne, noxmcanmoe cr0po-
     cropoBam B RoTopUX moryT 6um Kau           aqe-   HamHn,HAmcoAepvAmeeca B o6meae RDEMcIE
     Cane, Taic H iopHiqecxBe Annla. OHa HpmleHueTca   NA    Terpamum.
     TaRe x ap6m'pamum pemefml,           RoTopue He      3. CyA AoroBapnaonerocs rocy Ap     a, ec-
     CqHTOIOTC    BHiTPeNIMH pemegIaI   m B Tom ro-    Am x Hemy nocrynaer HcR no Bonpocy, no zo-
     cyapcTBe, rAe mcnpanm ae~ca nx npH3HamHe 9        TOPOMY   CTOPOBM           coraameme, nUpe-
                                                                        3aJUIIO'qH.
     upnmeAemie B HcuoaMeBe.
                                                       ycmaTpHmemoe Ha           ciaTel, A0.Zen, no
                                                                            CToauek
        2. Tepwm cap6mpamnue peme~mia B o'qa-          npocb6e onol a cropoN, aapBB T' CroPOEHI B
      eT He TOaLKo ap6RTpazowe pemenaB, BLIHeCeH-      ap6 Trpai, eCm He xa§ier, vro ynomanyroe co-
      me ap6Mipamu, HaaaqeBBm      no K5omy oT-        riameRne NAeAecTBrealLo, yzpaTJO Cey mA
      AeLHoMy Aeay, Ho Tami H ap6urpamnue peme-        He mozIeT 6iri" HCuoAHeMO.
      uBB, nbliecemHae nocToMMEIBB ap6-paHM
      opraRamE, v zoTopum cropoma o6paTmamEc.                           CTATb m
          3. ilpnounmcanmm, paTmH# atww x    np-         Kaxjwoe AoroBapEBioeecz rocyapcTBo npH-
      CoeAELBeBm R HacToauneg KoBBeaqHB EuEu  Ipi      BaeT ap6rrpamme pememna Ea o6m3aTeabmue
      yBeAomaegmM, npeAycmoipeHmox B crSe X roi        H DPHBOfr eXB zenoagenMe B cooTBeTcrmHE c
      Konernmm, .rm6oe rocyAapcTao mozei Ha ocHo-      npogeccyaJUHW               TeppTopHE, rIe
                                                                        HOpzaBM TOiA
                                      6
      Be B3gBMBOCTR MBBBBTL, TO OMo yAeT np me-        HenpaCitinBeTCB UpBH3aHe H UpEeAeB8 B HC-
      Bh Bacromytm RoHBe          o B OmomeuH          nOAleHe 9TBx pemenHi, uS ycAoBBX, EUOZH-
      np=uMua B pHBeAemHBB ncnoineHe ap-               HuX B mNecNeAympUx craaL R npw3aamo H
      6irpaauaux pemeHRnl, BU/HeceHHUX TOLKO Ha        iipBeBAemuo B ncMoAeBme ap6wpaZmnx pome-
      Teppmrplm Apyroro AoroBapRBaiomueroca Focy-      HmH, x zmopUM upmeEBerca BacroBman KOB-
      Aapma. OH0 moxeT Tame BamNBi,qTo oMo 6y-         BemiAH,Be Aojiz.q upumenELnCB cyiecmsemno
      AeT npBmeE     Hacroanmylo KoBaemgmo Toaroo      6ouee o6pexemnenm~ue ycJoBB mm 6o~ee mAi-
      B oTHoneRnH COpOB, B03HnEDiOIIMX HO AOFBOp..-
                                                       coxie nomnu wm c6opu, qeM Te, ROTrpe cy-
      HIM HAM EHUM IIpBOOTHOILeHH.M, KoTopue cqa-
                                                       UteCTBy yr AARHpH3NBBB B HPRBeAeMHH   B ,C-
      TaIoTca TOprOBUMMH
                       nO HaUJIOHaLMbROMY
                                        aaKoHy ro-
                                                       noAneHe BNyTpemBx ap6mrpazmux pemeBfli.
      cyAapcCTa, ;IeA8rnn4erO TaKOe 3aRBAeHHe.
                                                                        CTATbS IT

                                                            1. Am noayqeHB ynoMyToro BnpeAmeTBy-
         1. Kazjoe AoroBapMunaoueeca rocyap'o          iouefl craThe npBaBamB H npEBeAemH B OnMox-
      upM3mmaT IIMCLeMEO0e coraineHe, 0 ROOpoMy        HeHHO, CTOpOHS, MCnpa-nBBo0Ea nHpHSamB B
      cIopoNL o6nymrcs nepezaBah B ap6H-paZ ECO        HpHBoeHOe B HCnOJmeHe, npl noa'1e TaxOlk
      Hn     axHe-al6o cnopu, Bo3anmne xm Mory-        upocL6M npe~cTaIeT:




                                                                                      TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 19 of 51

2534               U.S. Treaties and Other InternationalAgreements                                              [21 UST


                          6
            a) o awbiiM o pa3om 3anepeHHoe noVi.mHoP.      'aeTi, apilTpaiiroI])CItCHHM, KOTOPaz COAOPT
       j1 p1 1l1TCIWI(
              4                              o6pa3oM .a-
                       1CI|IVIH, HJIHJLOJI;KHNM            IIOCTiIIUIMC-llIi 110OupocaM, oxBaTmBflembM ap-
        BtlpepHRy1O 1101HIO TaKOBOrO;
                                                            OiITpaJ;HbIM cormaU(lHHCM H H ap6iTpaeHOlk oro-
         b) IIOlI.HHOe corjlazeluHe, YlOMSl11YTOO0
                                               B GTa-       iBOP)KOA I JAOliOllopo,
                                                                                 MOEKeT6MTb upuimaila H upa-
       TbC 11,ima AOAuiHuM o6pa3oM 3aB~pCHR 1OR1oDlO       iiCJeCla Ii HCoIIJIII|O, Hi
       TaKoBuro.                                              d) cocian apGHTpa2KHoro oprana HA ap6m-
                                                           Tp)a;etil upoleC 1ie COOTBCTCTBOBaJIHcorname-
          2. Ecim ap6HTpamHoe pemeHle Han corarne-
                                                           111110
                                                                CTOIOp J1,    HIM OTCYTCTBHH TaKOBOrO, He
       HIIO II43AOEOI(b He Ha o   mHRaJTHOMR3bMue,TOA
                                                           COOT UTSOBjiHI uaKOHy TO1 cTpaHw, rIo HmeA
       CTpaH , rile icnpaumoBaeTca nPH3HaHne H upnBe-
                                                           MOCTo ap6HTpaz, Am
       Aelltc R JiCnOAHeHHe 3Toro peiueHa, OTOpOHa,
       NoTopaa HpOCHT0 HpH3HaHRH H HPHBeOOHHH       B        e) PeiCHe e146 He CTaIo oKoHqaTeAbHMM Ja
       HCuO1HeHIHC :)Toro pemeHHH, npeffaCTaBA             CTOpOHHAH 6aoo oMeHeHO o npHocTaOBA~eHO
                                                  ne-
       peoA JTIX AOKyMOHTOBHa TaKO1 a3uK. llepenoA         HCIIOAHCHHOM      KOMIITeHTHoIg     BJacThio   CipanR,
                                                           rAO 0110 6bi$I0 BiIiCOHO, HAH CTpaHM, 3aoH Ko-
       1anepJleTCa o4twO!IBabHMM IR UPHCHZHEM ne-
                                                           TOpOfi HpHMOHHeTCe.
       pCBOA1'HNOM  HAJIH
                        AlmomaTqeCKBM HaH KOHCy1h,-
       CKIMympezAemeM.                                       2. B npumaHua   n UPHBeOeHEMB RcaoaueRI
                                                           ap6HTpaZHoro pCleeHHI MOleT 6MT6 Talze oT-
                                                           Ka3ano,     CAH   ROM]IOTeHTHal     BAacmTb CTpaH,   B
                              CTAThJi V                    lOTOpOl HcnpamHBaOTCH npHaHaHRe H npHBeAe-
          1. B npH3HaHHI H npBeeHnE B CRoJMeHUC            1He B HCHOAIHHII,     HaiA0T, 'iTO:
       ap6HTpaEHoro peme g xozeT 6abm omaaao no               a) o6 ex."r
                                                                        cuopa He mozeT 6EJm rpemeOTom
       npocb6e TOR CTOpOHU, apOTHB KoTopO1 OHO Ha-         ap6HTpamHoro paa6HpaTejbcTBa HO 3alKOHaM BTO
       npaaAeHO, TOA1bKoecAE DTa cTopoHa npeAcTaBHT        cTpaH , am
       xomneTmmol macTH no mec~y, r~e Ecnpawn-               b) npmHaire n npmBeHeme B HUnoaenHo
       BaeTea 11pH3HaHHeH npuLeBeHRe B HCIIOAH(HHO         aMoro peineoa npOTBopea ny6Smo.niHoay iopaA-
       AOKaaaTeAbcTBa Toro, qTO                             y iToft cTpaHu.
         a) cTop0nu B coraamenmm, yKaRHOM B cTa-
       Te II, 6mi no upmeRHEoxy R mM BaoHy, B
                                                                                 CTATMh V1
        aoil-jm6o mepe He~eecnioco6H1 EM 9TO coria-
       memRo HeAe11CTBHTeAH0 no aoHy, KOTOpOMy                EcAR nepeA KOMeTesTHOil m~acmo, yiaamAoi
       CTOPOHM TO corzameHe nOAqHJHH,      a pR oT-        BHoAnyHcre Ae>>nynKTa 1 cramn V, 6OAo Bo3-
       CYTCTBORHTaKoro yKa3aHR, HOSaKOHY cTpaHbl, rAe      6yeAeHo xojaTaricTmo o6 oTeHe Han npnocra-
       pemeofHe 6ujHO BELHeceHo, Em                        HOHAeEH HCIIOAReHReM ap6M'paznoro pemeHaa,
         b) cTopOHa, IpoTRB Koopofl BbiHeCeHO pewc-        TO Ta B.OaCTb, X KOTOpOil o6pammacb c npocb6ofl
       HHe, He EMAa A IC3MM o6paaom yBeomUeHa o            o npH3aHaEu UnHpHBeeHH1 B ncoiARHemo aToro
       HaBRaqeHuu ap6Hopa mm o6 ap6mapaoHom pa3-           pemieHR, MOHeT, eca HaaMeT ueacoo6pa3m1a,
       6npaTemboTBe An 0 Apyrm iipHqHHaM He Mormi          oTjiozHn pa3peeELHe Boupoca 0 npa"eaenn B
       npe~cTaBHTL coon o6zcHeHoaf, RA                     IIPHO1HeHHO DTOrO pe1eu0 H MoteT Tattle, no
          c) yeaaaHHOe peiueHe BiHeceHo no cRopy,          x9)aTai1cTBy Toil CTOpOHub,xOTopaE npocnr 0 npH-
       He npeAycMOTpeHHOMy HAHHe nnlaO amieMey uo0         BOAeRHiHB BCnoAmeHne *Toro pemenoa, o6aaT
       YCAOBHn apRHTpaMHoro coriaieHHH Em ap6H-            Apyryio cTOpoHy upecTaBfTh HaAe atiee o6ec-
       TpazHoil oroBopKH B orojope, HAHcoAeparr no-        neqenno.
       CmaHoBiJem     o BoopocaM, HuxofmwtM aa npe-
       AejuI ap61rpazworo corAameHHa m        apo'pax-                           CTAThLI VII
       Hoil oroBopKH B Aoroeope, c TeM, OAHaKo, TO eCJIH
       IOCTaHOBIeHHR no BonpocaM, OXaTbiBaeMbM ap-            1. HOCTaHOAeHH        HaTcTogei     ROHeHyitM He
       6HpauHbiM corJiamcHneM Him OrOBOpKOl, MoryT         3aTparinmaiOT AOlCTBHTC0(OCTH MHOFOCTOpOtmIIX
       6wm OTA.eHE OT TCX, KoTopbe0 He OXBaTLIBaIOT-       iuJIJI JBycTOpHiiHX corzaeHlfit B OTHomemi
       CH TaKHA corAamemueM Han oroBopKogl, TO Ta          npuicnaHA 11InPHBeAeH      B HromenHe ap-




       TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 20 of 51

21 UST]              Multilateral-ArbitralAwards-June 10, 1958                                                 2535

     61rpaxobix pememt, aax qoemwx AoronapH-                ipIiCueAIweHmu ic Hei aBHTb, WITO   OTa liouBii-
     Bamgnomjca rocyAapcTam, H ne immaror Hn-               gii pacupoerpanneTca Ha Bce LIE HeRoTophie Tep-
      iaKyio aarHTpecosaHHyio CTOPOHy   npaBa Hoc-          pUTopM, aa memyHaPoAHbie oTHomemm xoropbix
     UOAlb3OBaThCH mIo6mm ap6BTpaamnm pemenmem B            o11 HeCOT OeBeCTnHOHOC.        Taxoe 3aaeHme
     TOMnopa e H B Tex npeeaiax, RoTopWO AOnyC-             BCTy~iaT B CHAY OAHOBPMeHHO C BCTyZIjieHzeM
     KaIOTC.e 3aOHOM HAMMeZAyHapO0nuLH AorOBO-              B cuiay Ha(;ToaugeA RoBaenmxji B OTHOUleBH 3TO-
     pam cTpaum, rAe HmcpamaeTca npHaHHe n                  ro rocyAapcTBa.
     npaeAeene a ncnoameHme Taxoro ap6xrpaxHoro               2. B JUo6oe Bpexa nocAe yxuanoro mme,
     pememn.                                                Taoe pacupoCTpanenHe MOJET 6um coaepmego
        2. X1eHeBcMA UOpT OOX    1923 rosa o6 ap-           LIOCpeACTBoM YBeomAOHae Ha mm PeHepaa.Horo
     6UTpaMHx orOBOpRax H ZeHeBeaa KOHneHwia                CexperapH OpranH3aUH   Omoejwnenax Haigf H
     1927 roAa 0 UpHeAeH B HeciOaleHHe mHocTpaH-            BcTynaeT B cHjy Ha AennoCTbl  eHA,c raa Co
     HUX ap6TpazHmx pemeHfl yrpaqUiam cmy                   AmE Oayumm reHepaELm CeicperapeM Opra-
     Me*:Ay ,oroBapiamnH      ce rocypapcmamm no-            magom O6feAnuemnHux Haign aroro yaeAoM6e-
     CJI Toro, EaR AAEHRXCTaHOBHTCH 06H3aTeJbHOA            Hno, WIMB Aeu, BeCTyU-eEH B CHly HaCTOMaHel
     HacToairaa KOHBenIMfl    H B Tex   npeAejiax, B 10-    KOHeHnH a oTHoieHH COOTBeOTCTByIOger0 r0-
     TOpblX oHa CTEHOBTCB Am HX o6a3aTeim. o.               cyAapcTBa, B 3aBCHMOCTH Or Toro, uaxoftcpox
                                                            RcreaeT noaee.
                         CTATI R V111
                                                               3. 'T EacaeTCE TeppmropA, Ha ROTOple Ha-
                                                            CTORIga. KoHieHwm He 6yAeT pacnpocTpaneHa
        1. Hacomukan Ro Bem     ompIlTa A0 31 Ae-
     Ka6pa 1958 roa A nOAURcaHBE OT meHn ao-                nipo noAuIemca   a paT~m~ aqE e m iipH
     6oro 'qnea Opraxmmaga 05"ejmueHimix Haufl,             upucoeAiwenn I Heil, TO mamoe aaHmmepeCOBaH-
                                                            HOerOCYAaPCTBO AOJHO paccuorperb Boupoc 0
     8 TaxZe OT xean .Do~oro rocyAapcTBa, KoTopoe
                                                            B03MOEHOCTH upHaE mep, Heo6xowMx AaI
     HBAMOTCa  H.R BmocaeAcTBHH CTaneT 'ueRom Ra-
                                                            pacnpocTpaHema npame~eHna aToi KotHB HIAH x
     xoro-im6o cmemEzaHpoBaHHoro Y'poZNeHRR
                                                            yxaam[LHM TeppTOPHEB npa yC.IoBHM CoraCH
     OprannaaMw     05be~AxeHm~x HaufA HEJI KOTO-
                                                            upaBHTMOJ  c Tasax TeppHTopH, rAe DTOHe06-
     poe aBie~ca mm Bno eAm      ~mcraHeT yqacTHH-
                                                            xoAHMo no HCHYc;HOH a OCHOBaHEM.
     KoM Cra~yra MezAysapoAHoro Cy~a, Wm Mo6o-
     ro Apyroro rocyapTBa, xoTopoe 6yAeT npmrala-
     meno reepaiboA Accam6i5eeii OpranHHaIm                                    CTAnhf XI
     06-LeAwnemmx Hawil.                                      K Ieepa      nmm HeyEmpHmM rocy~apcram
        2. Hacroasiaa RoEBeima IIOAAJIIeHT paTHmb-            peoaI T* u ecAeApyIoie nocauoaeHn:
      naw H pam mxamoiume rpaMoTU Ae lIoHpyIoT-                a) no TeMCTaTuM HacToIqefi IORBeHi , Ko-
     ca y reaepa.mRoro CexpeTapa 0praHH3aqnHu 06%-          TOpbie OTHOCETCH   K 3aaJHOAaeLHOA IopHcABK-
     eAmenmmx HaiMj                                         111 4OeAepaabEofl BiacTE, o6wiTmCa 4e0Ae-
                                                            pajBHoro npame        CTa B cooTBeyeBiommx
                          CTAThAt
                               IX                           npeAeOJax Te 1e, qTo H 056ZaTe.aCTBa AorosapH-
                                                            BaoiuHxca rocyAapcra, xoTopLIe He aIoATCH
       1. Hacromgan KoneHgo OTKPITa AJI upnco-
                                                             IeepaHBmmmu rocy~apcTaBmH;
     eAuene    acem rocyapcnaM, yuOmBHfyTum B cTa-
                                                               b) g'ro xacaerca Tex cTaTe HaCT0Hige ROn-
     The VIII.
                                                             Iluae m, xoTope oTHOCaTCH K xO0 aTe aHOl
       2. HpncoeAnmeHae coBepiuaeTcH AeuoHpoBa-             iopHCAoxRm o6paapougx IeAepagnm rocyAapcTB
      nmM rpaMoTu o upHcoeAHaonnn y PeHepaabHoro            BAE HpOBHH;l, He o     aHlXx, cOratacHo KOUCTH-
      Ceiperapa Opramaam 06elmneHHUx Hagtnfl.               TyUtHOHHOf ccTOmee Ie0epago, npHEE aTh 3a-
                                                            KOHOAaTe bHe mepm, TO eAepaAbHoe npaBH-
                           CTAThII X                        TCAbCTBO  AOBOAHT T He cTaTH Co CBoeAl
                                                                                                 6Jiaro-
                                                            npTnmoi pKomeHAaiell AOCBeAeHHa HaAjea-
           1. Jholoe rocy~apcrno MOeCT upl noamicanion      utux Iaace i rocy7apB LIE npOamHU4 a KpaT-
       A    paTummaw HacToanqeg KoimeHAHE aL         npli   4alftull 110BO3MOEHOCTH CpoK;




                                                                                               TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 21 of 51

2536                U.S. Treaties and Other InternationalAgreements                                          [21 UST


          c) fcjepa-Hoe rocyAapcTBo, y'acmyionqee           Co AIMno,]yqemM   aTOrO yBe~om7emm Fenepa ,-
       B HacTWoM1ef KOHBeH1WM, npeAcTaBmeT, no Tpe-         HUMCerpeTape].
       6ouajrnx mooro Apyroro AoroBapUBakoneroca
       1'ocyAapcTBa, nepeamHomy qepea PeHcpaAbuoro           3. RIacosigan KOBeHgM 6yAeT npIHMeMMnC
                                                            B oTloIemUIl apGHTpawMux pememiA, Aeza a
       CeipeTapH Opraiiaanm 06ewARHeHHbix Hatign,
                                                            llpILanIllz HijipBeAeHHH B HCno   eHMe KoTopwx
       C1p8BKY 06 meiom x omomenme x juo6oMy roH-
       RpemoMy nocTaHoBje"mo Hacroameg RoHMeHum             U      O1
                                                                    'iaTh AOBcTyuAeRIHB CHAY
                                                                                           AeOHoMCaBM.
       3aoax R npa-rme 4eAepawm u ee coraBHux
       qaacTf, ypMaBaM, B zaRol Mope m nocTaHOBe-                             CTAThR XIV
       H11     IUPOBeeHO B    H3HL 3aKOH0AaTeJbHLiH   H
       IIIIMMn MepaxM.                                         hlalioc AoroBapBHsanoeenc rocyapCmo Be
                                                            B1lpaBe noJlbaoBaTbcH HacToMigefl RKoHB6AeBA
                             CTAThR XII                     HPOTHB  ApyrBx AoroBapMaBonmgxca rocyAapCeT
                                                            RHaqe Na B TeX npe~eiax, B oTopux OH o6-
         1. Hacr-ogiaH Komnewfiw BcT1naeT B CHAYHa          3aHO DpI1eH1Tb 'Ty KoHBeHIum.
       AeBRHOCTUA  AeM,, cqma1 Co ARM
                                    ReioHnpoBanRm
       Tpemei pa maxaiwomo rpaMomi nHArpamoTu
                                                                              CTATIR XV
       o pHPCOe OBmER
         2.     A    zA~oro rocyAapc-a, pa-m#upyw-            FeHepabHuit CeRpeTapb OpranmaaiwE 05%-
       igero   Hacoipoy KoHBem o HMnpmcoeJwMmo-             eA neHab1x HagtuA yee~omjaeT rocyAapeTBa, yno-
       igerocs R Hell nocjie A IIOHHPOBaHa TpeThefl pa-     Mhayme B crTae VIII 0 Hgzeea e~yzoiem:
       THlpHxag0Hoti rpaMoTl1 mMrpamori o IpIEco-             a) 0 noAEMcamm M paT1mnxaguyX
       eARHeHME,HacToMngag KoHBeHgM BCTYnaeIT B                  corzacHo CTaTe VIII;
       ClAY Ha AeBaHOCTIl AeHb nocAe AeoHHpoBalHa             b) o up1coeAEIHenmax cornacno cTa e IX;
       aTMm rocy~aPCTBOM        cBoeA pa      n4agWoHHOJI     c) o aaamemax H yBeAoMneBMx,
       rpaMoTu HAMrpamoia       0 uplcoeAB~meMM.                  BMTeltalolDgx Ba CTaTefl I, X n XI;
                                                              d) o A11eBCTyHeAma HacTommneA RomBeEj
                             CTAThI Xm                            B cuA! coroaacHo cTaThe XII;
         1. Jooe         AoroBapB81aBIeeca                    e) 0 AeHocawBmx H yBeoMA~eMx
                                             rocyAapcTo
       MozeT JAeHOnCHpoBaTh nacToyio KOHBeHInIio                  corAacHo cTaTe XIII.
       fMcbMeHHUM yBeo0MAeHMm Ha HM FeHepa.b o-
       ro CeKpeTapa Opramlmma      06eAmemrux Ha-                             CTATBA XI
        ug. AenoHCaWm BcTynaeT B dMay qepea rOACO
       AIa noiyqeHEM aroro yBeAomABem reHepaLHuM               1. ItacToRgaa RouBengn, armdcRBi, mC-
       Cexperapei.                                          InaHCKifi, KTagCemd, pyccEEK R (bpaMgcmt
                                                            TexcTu ROTopOfl qBAmwes paBno ayrenm'in-
          2. Jo6oe rocyAapc no, RoTopoe cAeajaJo aaMB-
                                                            MH,XPaHITC B apxMBe 0prouHaqlB 06senmen-
       .aeHe Hm ye oMAeBMe Ma OCHOBamm CTTh X,
       M0zeT B .uo6oe npema BuOCAecTBH 3aaBm B              HZX   HaugL
       yIeAoMJeHIIn na HmaM  re~epalmHoro Cegperaps           2. reHepaaMhwA Celpeiaph Opramat nn 06
       0praHH3an;H 05beAEmcHHUx HaxvA, 'o Aell-             eHMMeHHUX Haumcf npenponoBZaeT asBepeMO
       craBe HaCToswefl KOHBeHMm B oTnomemw cooT-           xonM uacToanueA RonBeIng   rocyAapcTBam, yHo
       BeTuc yigefl TeppnTopHn npexpanrrca qepea roj        MaMYTHM B crame   YIII.




       TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 22 of 51

21 USTI       Multilateral-ArbitralAwards-June 10, 1958          2537

           CONFERENCIA DE LAS NACIONES UNIDAS
     SOBRE ARBITRAJE COMERCIAL INTERNACIONAL




                    CONVENCION
          SOBRE EL RECONOCIMIENTO Y LA EJECUCION
     DE LAS SENTENCIAS ARBITRALES EXTRANJERAS




                          NACIONES UNIDAS
                                1958




                                                     TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 23 of 51

2538             U.S. Treaties and Other InternationalAgreements                                         [21 UST



                     CONVENCION SOBRE EL RECONOCIMIENTO Y EJECUCION
                        DE LAS SENTENCIAS ARBITRALES EXTRANJERAS

                         Articulo I                         hayan surgido o puedan surgir entre elias
                                                            respecto a una determinada relaci6n juridica,
          1. La presente Convenci6n se aplicarfi al
                                                            contractual o no contractual, concerniente a
       reconocimiento y la ejecuci6n de las sentencias      un asunto que pueda ser resuelto por arbitraje.
       arbitrales dictadas en el territorio de un Estado
       distinto de aquel en que se pide el reconoci-           2. La expresi6n "acuerdo por escrito"
       miento y la ejecuci6n de dichas sentencias, y        denotari una cliusula compromisorfa incluida
       que tengan su origen en diferencias entre per-       en un contrato o un compromiso, firmados por
       sonas naturales o juridicas. Se aplicarl tambiln     las partes o contenidos en un canje de cartas o
       a las sentencias arbitrales que no sean consi-       telegramas.
       deradas como sentencias nacionales en el                3. El tribunal de uno de los Estados Con.
       Estado en el que se pide su reconocimiento y         tratantes al que se someta un litigio respecto
       ejecuci6n.                                           del cual las partes hayan concluido un acuerdo
          2. La expresi6n "sentencia arbitral" no s6lo      en el sentido del presente articulo, remitiri a
       comprenderi las sentencias dictadas por los          las partes al arbitraje, a instancia de una de
       kbitros nombrados para casos determinados,           ellas, a menos que compruebe que dicho
       sino tambiln Ias sentencias dictadas por los         acuerdo es nulo,ineficaz o inaplicable.
       6rganos arbitrales permanentes a los que las                            Antculo III
       partes se hayan sometido.
                                                               Cada uno de los Estados Contratantes re-
          3. En el momento de firmar o de ratificar la      conoceri la autoridad de la sentencia arbitral y
       presente Convenci6n, de adherirse a ella o de        concederi su ejecuci6n de conformidad con las
       hacer la notificaci6n de su extensi6n prevista       normas de procedimiento vigentes en el terri-
       en el articulo X, todo Estado podrf, a base de       torio donde la sentencia sea invocada, con
       reciprocidad, declarar que aplicari Ia presente      arreglo a las condiciones que se establecen en
       Convenci6n al reconocimiento y a la ejecuci6n        los articulos siguientes. Para el reconocimiento
       de las sentencias arbitrales dictadas en el terri-   o la ejecuci6n de las sentencias arbitrales a que
       torio de otro Estado Contratante inicamente.         se aplica la presente Convenci6n, no se impon-
       Podrl tambiln declarar que s6lo aplicari la          drin condiciones apreciablemente mis igu-
       Convenci6n a los lUtigios surgidos de relaciones     rosas, ni honorarios o costas mis elevados, que
       juridicas, scan o no contractuales, consideradas     los aplicables al reconocimiento o a la ejecuci6n
       comerciales por su derecho interno.                  de las sentencias arbitrales nacionales.

                          Articulo I!                                          Articulo IV
           1. Cada uno de los Estados Contratantes              1. Para obtener el reconocimiento y la
        reconoceri el acuerdo por escrito conforme al        ejecuci6n previstos en el articulo anterior, la
        cual las partes se obliguen a someter a arbitraje    parte que pida el reconocimiento y la ejecuci6n
        todas las diferencias o ciertas diferencias que      deberfi presentar, junto con lademanda:




       TIAS 6997
      Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 24 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                                    2539

         a) El original debidamente autenticado de        la ciusula compronmisoria; no obstante, si las
      la scltencia o una copia de ese original que        disllmsicione(s de la sentencia que se refieren a
      retina las condiciones requeridas para su           las cuestione, smctidas al arbitraje pueden
      autenticidad;                                       sclpararsc de las que no han sido sometidas al
         b) El original dcl acuerdo a que se refiere      arbitraje, se ipodrd dar reconocimiento y
      el articulo I, o una copia que retina las con.      ejecuci6n a las primeras; o
      diciones requeridas para su autenticidad.              d) Que la constitucifn del tribunal arbitral
                                                          o el procedimiento arbitral no se han ajustado
         2. Si esa sentencia o ese acuerdo no estu-
                                                          al acuerdo celbrado entre las partes o, en
      vieran en un idioma oficial del pals en quc se
                                                          defecto de tal acuerdo, que la constituci6n del
      invoca la sentencia, la parte que pida el reco-
                                                          tribunal arbitral o el procedimiento arbitral no
      nocimiento y la ejecuci6n de esta iltima deberi
                                                          se han ajustado a la Icy del pals donde se ha
      presetar una traducci6n a ese idioma de
                                                          efectuado el arbitraje; o
      dichos documentos. La traducci6n debera ser
      certificada por un traductor oficial o un             c) Que la sentencia no es atn obligatoria
                                                          para las partes o ha sido anulada o suspendida
      traductor jurado, o por un agente diplomtico
                                                          por una autoridad competente del pais en que,
      o consular.
                                                          o conforme a cuya ley, ha sido dictada esa
                        Articulo V                        senteneia.

         1. S61o se podri denegar el reconocimiento          2. Tambidn se podri denegar el reconoci-
      y la ejecuci6n de la sentencia, a instancia de ia   miento y la ejecucitn de una sentencia arbitral
      parte contra la cual es invocada, si esta parte     si la autoridad competente del pals en que se
      prueba ante la autoridad competente del pals        pide el reconocimiento y la ejecuci6n, com-
      en que se pide el reconocimiento y la               prueba:
      ejecuci6n:                                             a) Que, segtin la ley de ese pals, el objeto de
                                                          Ia diferencia no es susceptible de soluci6n por
         a) Que las partes en el acuerdo a que se
                                                          via de arbitraje; o
      refiere el articulo II estaban sujetas a alguna
      incapacidad en virtud de la ley que le es apli-        b) Que el reconociniento o Is ejecuci6n de
      cable o que dicho acuerdo no es vilido en virtud    Is sentencia scrian contrarios al orden pfiblico
      de ]a ley a que las partes io han sometido, o si    de ese pals.
      nada se hubiera indicado a este respecto, en                          Articulo VI
      virtud de la ley del pals en que se haya dictado
                                                             Si se ha pedido a la autoridad competente
      la sentencia; o
                                                          prevista en el articulo V, pfirrafo I e), la anula-
         b) Que ]a parte contra la cual se invoca Ia      ci6n o la suspensi6n de Is sentencia, ]a auto-
      sentencia arbitral no ha sido debidamente           ridad ante la coal se invoca dicha sentencia
      notificada de ]a designaci6n del irbitro o del      podrS, si lo considera procedente, aplazar la
      proceditniento de arbitraje o no ha podido, por     decisi6n sobre la ejecucitn de la sentencia y, a
      cualquier otra raz6n, hacer valer sus medios de     instancia de la parte que pida la ejecuci6n,
      defensa; 0                                          podri tambin ordenar a la otra parte que d
         c) Que la sentencia se refiere a una dife-       garantias apropiadas.
      rencia no prevista en el compromiso o no com-
                                                                            Articulo VII
      prendida en las disposiciones de la cliusula
      compromisoria, o contiene decisiones que              1. Las disposiciones de Ia presente Con-
      exceden de los t~rminos del compromiso o de         venci6n no afectarin la validez de los acuerdos




                                                                                              TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 25 of 51

2540             U.S. Treaties and Other InternationalAgreements                                         [21 UST



       multilaterales o bilaterales relativos al reco-                      Articulo X
       nocimiento y la ejecuci6n de las sentencias           1. Todo Estado podri declarar, en el mo-
       arbitrales concertados por los Estados Con-        mento de la firma, de la ratificaci6n o de la
       tratantes ni privarfn a ninguna de las partes      adhesi6n, que la presente Convenci6n se hari
       interesadas de cualquier derecho que pudiera       extensiva a todos los territorios cuyas rela-
       tener a hacer valer una sentencia arbitral en la   ciones internacionales tenga a su cargo, o a uno
       forma y medida admitidas por la legislaci6n o      o varios de ellos. Tal declaraci6n surtiri efecto
       los tratados del pals donde dicha sentencia se     a partir del momento en que la Convenci6n
       invoque.                                           entre en vigor para dicho Estado.
          2. El Protocolo de Ginebra de 1923 relativo         2. Posteriormente, esa extensi6n se hari en
       a las cliusulas de arbitraje y Is Convenci6n de    cualquier momento por notificaci6n dirigida al
       Ginebra de 1927 sobre la ejecuci6n de las          Secretario General de las Naciones Unidas y
       Sentencias Arbitrales Extranjeras dejarin de       surtird efecto a partir del nonag6simo dia
       surtir efectos entre los Estados Contratantes a    siguiente a la fecha en que el Secretario General
       partir del momento y en la medida en que Ia        de las Naciones Unidas haya recibido tal
       presente Convenci6n tenga fuerza obligatoria       notificaci6n o en la fecha de entrada en vigor
       para elos.                                         de la Convenci6n para tal Estado, si esta
                                                          filtima fecha fuere posterior.
                        Articulo Vill                        3. Con respecto a los territorios a los que no
          1. La presente Convenci6n estari abierta        se haya hecho extensiva Ia presente Conven-
       hasta el 31 de diciembre de 1958 a la firma de     ci6n en el momento de la firma, de Ia ratifica-
       todo Miembro de las Naciones Unidas, asi como      ci6n o de la adhesi6n, cada Estado interesado
       de cualquier otro Estado que sea o llegue a ser    examinarb la posibilidad de adoptar las
       miembro de cualquier organismo especializado       medidas necesarias para hacer extensiva la
       de las Naciones Unidas, o sea o Ilegue a ser       aplicaci6n de Is presente Convenci6n a tales
       parte en el Estatuto de la Corte Internacional     territorios, a reserva del consentimiento de sus
       de Justicia, o de todo otro Estado que haya sido   gobiernos cuando sea necesario por razones
       invitado por la Asamblea General de las            constitucionales.
       Naciones Unidas.
                                                                            Articulo X1
          2. La presente Convenci6n deberi ser rati.
       ficada y los inttrumentos de ratificaci6n se          Con respecto a los Estados federales o
       depositarin en poder del Secretario General de     no unitarios, se aplicarin las disposiciones
       las Naciones Unidas.                               siguientes:
                                                             a) En lo concerniente a los articulos de esta
                         Artculo IX                       Convenci6n cuya aplicaci6n depends de Is
                                                          competencia legislativa del poder federal, las
           1. Podr~n adherirse a ia presente Conven-      obligaciones del gobierno federal serin, en
        ci6n todos los Estados a que se refiere el        esta medida, las mismas que las de los Estados
        articulo VI.                                      Contratantes que no son Estados federales;
          2. La adhesi6n se efectuarg mediante el            b) En Io concerniente a los articulos de esta
        dep6sito de un instrumento de adhesi6u en         Convenci6n cuya aplicaci6n dependa de la
        poder del Secretario General de las Naciones      competencia legislativa de cada uno de los
        Unidas.                                           Estados o provincias constituyentes que, en




        TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 26 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                                 2541

      virtud del rgimen constitucional de la federa-     caci6n dirigida al Secretario General de las
      ci6n, no cst6n obligados a adoptar medidas         Naciones Unidas, que la Convenci6n dejari de
      legislativas, el gobierno federal, a la mayor      aplicarse al territorio de que se trate un afio
      brevedad posible y con su recomendaci6n            despu6s de la fecha en que el Secretario General
      favorable, pondri dichos articulos en conoci-      haya recibido tal notificaci6n.
      miento de las autoridades competentes de los          3. La presente Convenci6n seguiri siendo
      Estados o provincias constituyentes;               aplicable a las sentencias arbitrales respecto de
         c) Todo Estado federal que sea Parte en la      las cuales se haya promovido un procedimiento
      presente Convenci6n proporcionarf, a solici-       para el reconocimiento o Ia ejecuci6n anteis de
      tud de cualquier otro Estado Contratante que le    que entre en vigor la denuncia.
      haya sido transmitida por conducto del Secre-
      tario General de las Naciones Unidas, una                           Articulo XIV
      exposici6n de la legislaci6n y de las pricticas       Ningfin Estado Contratante podri invocar
      vigentes en Ia federaci6n y en sus entidades       las disposiciones de la presente Convenci6n
      constituyentes con respecto a determinada dis-     respecto de otros Estados Contratantes mis que
      posici6n de la Convenci6n, indicando la            en la medida en que 61 mismo est6 obligado a
      medida en que por acci6n legislativa o de otra     aplicar esta Convenci6n.
      indole, se haya dado efecto a tal disposici6n.
                                                                          Articulo XV
                      Artkculo XII                          El Secretario General de las Naciones Unidas
         1. La presente Convenci6n entrari en vigor      notificarg a todos los Estados a que se refiere
      el nonagsimo dia siguiente a la fecha del          el articulo VIII:
      dep6sito del tercer instrumento de ratificaci6n       a) Las firmas y ratificaciones previstas en
      o de adhesi6n.                                     el articulo VIII;
         2. Respecto a cada Estado que ratifique la         b) Las adhesiones previstas en el articulo
      presente Convenci6n o se adhiera a ella despu6s    IX;
      del dep6sito del tercer instrumento de ratifica-      c) Las declaraciones y notificaciones rela-
      ci6n o de adhesi6n, la presente Convenci6n         tivas a los articulos I, X y XI;
      entrarn en vigor el nonag6simo dia siguiente a        d) La fecha de entrada en vigor de la pre-
      la fecha del dep6sito por tal Estado de su         sente Convenci6n, en conformidad con el
      instrumento de ratificaci6n o de adhesi6n.         articulo XII;
                                                            e) Las denuncias y notificaciones previstas
                      Articulo XIII
                                                         en el articulo XIII.
         1. Todo Estado Contratante podri denun-
      ciar la presente Convenci6n mediante notifica-                      Articulo XVI
      ci6n escrita dirigida al Secretario General de        1. La presente Convenci6n, cuyos textos
      las Naciones Unidas. La denuncia surtiri efecto    chino, espafiol, franc~s, inglis y ruso serln
      un afio despu6s de la fecha en que el Secretario   igualmente autlnticos, serfl depositada en los
      General haya recihido la notificaci6n.             archivos de las Naciones Unidas.
         2. Todo Estado que haya hecho una declara-         2. El Secretario General de las Naciones
      ci6n o enviado una notiflcaci6n conforme a lo      Unidas transmitirfl una copia certificada de Ia
      previsto en el articulo X, podri declarar en       presente Convenci6n a los Estados a que se
      cualquier momento posterior, mediante notifi-      refiere el articulo VIII.




                                                                                            TIAS 6997.
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 27 of 51

2542             U.S. Treaties and Other InternationalAgreements              [21 TST


        FOR AFGHANISTAN:
        POUR L'AFGHANISTAx:


        3a Aram ca
        Pon EL AFCAN1STLI:




       FOR ALummA:
       POUR L'ALBM=:


       3a Az6amw
       POR ALNIS.A:




       FOR ARGENTINA:
       PoUR L'ARGENrhI:         Subject to the declaration contained in the
                                Final Act.

       3a Aprevmu                                        C. RAMOS

       POR LA ARGENTINA:                                 26 August 1958




   FOR AUSTRAUA:
   POUR L'AuSTRALIE:


   3a ABCTpaaHnO
   POR AUSTRALtA:




       FOR AUSTRIA:
       POUR L'AuThiCHE:


       3a AmcTpmo
       POR Aus      w:




   TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 28 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                   2543

      FOR THE KINGDOM OF BELGWiM:
      POUR LE ROYAUME DE BELGIQUJE:


      3a Kopoaescmo Benrim
      POR EL REINO DE BELcICA:




                                 Joseph NISOT

                                 A. HERMENT




    Fov BOLIVIA:
    POUR LA BOLIVIE:


    3a BaRinme
    POR BouIvu:




     FOR BRAZIL:
     POUR LE BRiSIL:


     3a Bpaammo
     POR EL BRASIL:




     FOR BULGARIA:                       Bulgaria will apply the Convention to recognition
                                      and enforcement of awards made in the territory of
     POUR LA BULGARIE:                another contracting State. With regard to awards made
                                      in the territory of non-contracting States it will
                                      apply the Convention only to the extent to which these
     3a BoArapmo                      States grant reciprocal treatment.
     Pon BULGARIA:
                                                                             A. GHEORGIEV
                                                                             17 XII 1958




                                                                              TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 29 of 51

2544            U.S. Treaties and Other InternationalAgreements                    [21 UST



       FoR THE UNION OF BURMA:
       POUR L'UNION BIRMANE:


       3a BnpMacrnA COO3
       PoR LA UNt6N BIRMANA:




       FOR THE BYELORUSSIAN SOVIET SOCIALIST REPUBLIC:
                                                                  F. N. GRTAZNOV
       PouR iLAR9PUBLIQUE SOCIALISTE SOVItTIQUE DE BIPLORUSSIE:
                                                                  29/XII-1958

       3a Belopyccylo COBeTCE1O Co gaairm'leceyIo PecIy6JmEy
       POR LA REP15BLICA SOCIALISTA SOVIdTICA DE BIELoRRUSIA:




       FOR CAMBODIA:
       POUR LE CAMBODGE:


       3a Kam6oxsy
       POR CAMBOJA:




       FOR CAADA:
       POUR LE CANADA:


       3a KaHI AY
       POR EL CANADi:




       FOR CEYLON:
                                      MI.T.   D. KANAKARATtfE
       POUR CEYLAN:
                                      December 30th, 1958

       3a Ae   on
       POR CErANr:




       TIAS 6997
      Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 30 of 51

21   UST]              Multilateral-ArbitralAwards-June 10, 1958         2545

      FoR CRI.E:
      PouR LE CHL:


      3a 'hum
      PoR CHILE:




      FOR CENA:
      PouR LA CHINE:

      3a Kaf
      POR LA CMA:




      FOR COLOMBIA:
      POUR LA COLOMBIE:


      3a Rozym6mo
      PoR COLOMBIA:




       FOR COSTA RICA:
       POUR LE CosTA-RICA:


       3a Kocm-PHxy
       POR COSTA RICA:



                               Alberto F. CARAs



      FOR CUBA:
      PoUR CUBA:


      3a Ky6y
      POR CUBA:




                                                             TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 31 of 51

2546               U.S. Treaties and Other InternationalAgreements                                     [21 UST


        FOR CZECHOSLOVAKIA:                           Czechoelovakia will apply the Convention to
       PouR LA    TCHRCOSLOVAQUIE:                    recognition and enforcement of a~ards made
                                                      in the territory of another contracting
                                                      State. With regard to awards made in the
       3a qexOCJiomaWo                                territory of non-contracting-States it will
                                                      apply the Convention only to the extent to
       POR CHECOESLOVAQUIA:                           which these states grant reciprocal treatment.

                                                                                 Jaroslav PWOLKA
                                                                                 October 3, 1958




       FoR   DENmARK:
       POUR LE DANEMARK:


       3a Aamo
       PoR DINAMARCA:




       FoR TIME DOMINICAN    REPUBLIC:
       POUR LA R11PUBLIQUE DOMINICAINE:


       3a    noimii m,aticKyo Pecny6mHy
   PR LA REPOBLICA DOMINICANA:




   FoR       ECUADOR:                      El Ecuador, a base de reciprocidad, aplicari la Convencidn
                                          al reconocimiento y a la ejecuci6n de sentencias arbitralee
   POUR L'EQUATEUR:
                                          dictadae en el territorio de otro Eetado Contratante unicamente
                                          y s6o cuando tales sentenciae e hayan pronunciado sobre
                                          litigios surgidoe de relaciones juridicas coneideradas
   3a DKBaAop                             coimercialee por el Derecho ecuatoriano [I]
   POR EL ECUADOR:
                                                                          Jos6 A. CORREA
                                                                          Doc 17/1958



   FOR EL SALVADOR:
   POUR LE SALVADOR:


   la Ca.saaop
   PoR EL SALVADOR:

                                      M. Rafael   URQUiA

                                      F. R. IJMA




            For translation see p. 2562.




   TIAS 69M7
  Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 32 of 51

21 UST]                  Multilateral-ArbitralAwards-June 10, 1958                       2547

    FOR ETrmopiA:
    POUR L'ETIOPIE:


    3a BiFonmo
    PoR E-nop:



    FOR THE FEDERATON OF MALAYA:
    PouR LA FDiRATION DE MALAISIE:


    3a Maxafciymo        fDetepatuno
    POR LA FEDERACI6N MALAYA:




     FOR FINLAm:
    POUR LA FINLANDE:                                     0. A. GRIPENBER0
                                                          Dec. 29th, 1958
    3a jIWm          o
    PoR FiNIDID:




    FOR FRANCE:
    POUR LA FRANCE:

                                       0. 0EORGES-PICOT
    :3a 'T'panI!qmo
                                       25 Novembre 1958
    POR   IRANCtA:




    FoR TIlE FEDERAL REPUBLIC OF GERMANY:
    PouR 1A RfPUBLIQUE FEDPRALE D'ALLEMACNE:
                                                                  A. BULOW
   3a 'efe0eCpaTnBHyio
                  Pecny6Sicy repmaHm
   Pon LA REPtBLICA FEDERAL ALEMANA:




                                                                             TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 33 of 51
2548              U.S. Treaties and Other InternationalAgreements   [21 UST


       FOR GHANA:
       PouR LE GHANA:


       3a rany
       PoR   GHANA:




       FOR GuzEcz:
       Pou LA GRicz:

       &c Ppeimm
       PoR GncaA:




       Foa GUATEMALA:
       POUR LE GUATEMALA:


       3a IaT OMy
       PoR GUATEMALA:




       FOR HAm:
       PoUR Hz:

       3a res
       PoR HAMT:




       FoR THE HOLY SEE:
       PouR   LE SAINT-SIACE:


       3a Cnmetnmgfl Ipec-oa
       POR LA SANTA SEDE:




       TIAS 699q
  Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 34 of 51

21 UST]                Multilateral-ArbitralAwards-June 10, 1958        2549

       FOR HONDURAS:
       PouR LE HONDURAS:

       3a romjypac
       Pon HoNnuRAs:



       FoR HUNGARY:
       POUR LAHoNGmE:

       3a Bem'pm
       POR HUNGhia:



       FoR ICEWD:
       POUR L'ISLANDE:


       3a HcJaBmAM
       PoR ISLANDIA:




       FoR INDIA:
       POUR L'INDE:


       3S Hjmo
        POR LA INDIA:


                                 C. K. DAPHTARY


        FOR INDONESIA:
        POUR L'INDONASIE:


        3a Hnonea
        POR INDONESIA:




                                                              TIAS %9




   56-994 0 - 71 - pt. 3 -- 30
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 35 of 51

2550               U.S. Treaties and Other InternationalAgreements   [21 UST


       FOR IRAN:
       PouR L'IRtAN:


       3a Hpan
       Por IaN:




       FoR IRAQ:
       PouR L'IRAK:


       3a Hpar
       POR IRAK:




       FOR IRELAND:
       POUR L'IRLANDE:


       3a HpnaRAm
       Por IRLANDA:




       FOR IsRnE:
       PouR ISRA&L:


       3a Hapaaa
       Por IsiunEL:




                                H. CoN



       FOR ITALY:
       PoUR L'ITALIE:


       3a HTan
       Poa ITALIA:




       TIAS 6997
  Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 36 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958         2551

      FOR JAPAN:
      POUR LE JAPON:


      3a fluomm
      PoR EL JAP6N:




     FoR   THE HASHEMITE KINGDOM OF JORDAN:
      OUB LE ROYAUME HACHI'MITE DE JORDANIE:


     3a   XameMwrCeoc RopoieBcTBo Hop, aums
     PoR   EL REINO HACHEMITA DE JORDANIA:




                                  Thabet   KHAL1D!




      FOR THE REPUBLIC OF KOREA:
      POUR LA RtPUBLIQUE DE CORLE:


      3a Kopeflceyxo Pecny6imcy
      PoR LA REPIBUCA DE COREA:




      FOR LAOS:
      POUR LE LAOS:


      3a Jlaoc
      PoR LAOS:



     FOR LEBANON:
     POUR LE LBA:


     3a Ansan
     PoR EL LIANO:




                                                         TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 37 of 51

2552            U.S. Treaties and Other InternationalAgreements    [21 UST


       FOR LIBEMA:
       POUR LE LIBmA:

       3a JI86epmo
       PoR LIBERIA:



       FOR LBYA:
       PouR LA LJIBY:

       3a JIBEmo
       Pon LtsiA:




       Fon LECHTENSTEIN:
       POUR LE LIECHTENSTEIN:


       3a .HXCTeHIrTeH
       Pon LIECHTENSTEIN:




       FoR THE GRAND DucHY OF LUXEMBOURG:
                         DE LUXEMBOURG:
       POUR LE GRANND-DUCH1                  Georges HEISBOURO
                                             Le 11 novembre 1958
       3a BemKoe Fepikoremo Jhorcem6ypr
       POR EL GRAN DUCADO DE LUXEMBURCO:




       FoR MExico:
       POUR LE MEXIQUE:


       3a MeEcHey
       POR Mxmo:




       TIAS 6997
  Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 38 of 51

21 UST]             Multilateral-ArbitralAwards-June 10, 1958         2553

     FoR MONACO:
     POUR MONACO:


     3a Momamo                      Marcel PALMARO
     POR M6NACO:                    Le 31/12/58




     FOR MOROCCO:
    POUR LE MARoc:


    3a Mapozzo
    POR MARRIEcos:




    FoR NEPAL:
    PoUR xPz:
         L N


    3a Henau
    PoR NEPAL:



    FoR THE KINGDOM OF THE NETHERLANDS:
    PoUR LE ROYAUME DES PAYS-BAS:


    3a KopozcncTso HHAepjiaHAO
    POR EL REINO DE LOS PAfSES B.Aos:




                                 C. SCHURMANN



    FoR NEw ZEALAND:
    POUR LA NOUVELLE-Z*LANDE:


    3a HoByjo 3UaHXMD
    PoR NUEVA ZELANDIA:




                                                          TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 39 of 51

                                                                   r


2554             U.S. Treaties and Other InternationalAgreements   [21 UST


       FOR NICARAGUA:
       FOUiR LE NICARAGUA:


       3a Hmaparya
       PoR   NICARAGUA:




       FOR THE KINGDOM OF NORWAY:
       PouR LE   ROYAUME DE NORViGE:


       Ba EopoxBeao Hopermx
       POR EL REINO DE NoRUECA:




       FOR PAKIsTAN:
       POUR LE PAKISTAN:               K. M. KAISER

                  EAVIA30th                 of December 1958
       3a HamaR
       POR EL PAKISTAN:




       FOR PANAMA:
       Potm L PANAM:


       3a Haamy
       POR PANAMi:




       FOR PARAGUAY:
       PoUR LE PARAGUAY:


       3a IaparBIa
       POR EL PARAGUAY:




       TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 40 of 51

21 UST]                Multilateral-ArbitralAwards-June 10, 1958                                                               2555
        FOR PERU:
        POUR LE PAtou:


        3a Ilepy
        POR EL PER(:




       FOR THE PHILIPPINE REPUBLIC:
       POUR LA REPUBLIQUE DES PHILIPPINES:


       3a OMHAI (texCytoPecuy6jI y
       POR LA REPBLICA DE FULIPINAS:


                                             Octavio L. MALOLES


                                             The Philippine delegation signs ad referendum this Convention with the
                                              reservation that it does so on the basis of reciprocity and declarea that
                                             the Philippines will apply the Convention to the recognition and enforce.
                                             ment of awards made only in the territory of another -Contracting State
                                             pursuant to article I, paragraph 3, of the Convention.*




            * Traduction du Secretariat:
            La diligation des Philippines aip.e Ia prisente Convention ad referendum en faiaant Is riserve suivante: so
     signature est donnic sur Ia base do Ia reciprocith et slls dielare que lea Philippines appliqueront ]a Convention i Ia
     reconnaissance et l'exicutjon des seules sentences rendues sur le territoire d'un autre ItEat contractant, eonformiment
     A Iarticle premier, paragrapse 3, de Ia Convention.




     FOn POLAND:
    PoUR LA PoLOGNZ:
     VEM
     Ba Illwmmy

     POR POLOw&:



                                           jacek MACHOWSKI
                                           With reservations as mentioned     in article L par. V



            a Traduction du Secrdtaiat: Avec Ia r#Aerve mentionnhe &rartile premier, paragraphs 3.




                                                                                                            TIAS 8997
        Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 41 of 51

2556            U.S. Treaties and Other InternationalAgreements   [21 UST

       Foa PomC u:
       PoUR zE PozRUCA.:

       3a iopnmm
       Poa PoRxcTAL:




       FoR Roma u:
       PouR LA RoumANIE:

       3a Pym~mnm
       PoR RUMANI:




       FoR SAN MARINO:
       POUR SAINT-MARIN:

       3a Caii-Maprmo
       PoR SAN MAmNO:




       FOR SAUDI ARABIA:
       POUR L'ARABIE SAOUDITE:


       3a CayItecKylo Apanmo
       PoR ARABIA SAUDITA:




       FOR SPAMN:
       POUR L'ESPAGNE:


       3a Hcnanw
       POR EsPARA:




       TIAS 6997
   Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 42 of 51

21 UST]             Multilateral-ArbitralAwards-June 10, 1958                  2557

     FOR THE SUDAN:
     PoUR Is SOUDM:

     3a Cya
     POR EL SUDNk:



     FOR SWEz:
     PoUR LA SUkDE:
         .                     Agda ROBSEL      Dec.   23, 1958
     3a IuHenm
     POR SUECIA:



     FOR SwrrzEL:AND:
     POUR LA SUISE:            Felix SCHNYDER   29 ddcembre 1958


     Ba UHegihapum
     PoR SuzA:



     FoR TuAnA:
     PoUR LA TuAILANDE:


     3a TanjamR
     POR TuA ww:




     FOR Tums:
     PoUR LA TUNLSIE:

     3a TR:C
     POR T(NEZ:



      FOR TURKEY:
      PoUR LA T,    QmE:
      ±4
      3a Typum
      POr TutQUIA:




                                                                   TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 43 of 51

2558              U.S. Treaties and Other InternationalAgreements                         [21 UST


       FOR THE UKRAINLAN SOVIET SOCIALIST REPUBLIC:
       PouR LA RiPUBLIQUE SOCIALISTE SOVItTIQUE D'UKRAINE:

                                                                     P. P. UDOVICHEbNKO
       3a YEPAHHCKYIO ConeTcy1o Cowa-acmecicyo Pecay6nmmy            29.XII.1958
       PoR iA   REP6BLICA SOCIALISTA SOVI-TICA DE UCRANIA:




       FOR THE UNION OF SouTH AFRICA:
       POUR L'UNION SuD-AFICAME:


       3a Ifto-A#pmncm        Comoa
       POR LA UN16N SUDAFRICANA:




       FOR THE UNION OF SOVIET SOCIALIST REPUBLICS:
       PoUR L'UNION DES RiPUBLIQUES SOCIALISTES SOV9TIQUES:            A. A. SOBOLEV
                                                                       29-XII-58
       Ba Coio ConeTcmx Cogiawmcmeciex Pecny6.mi
       POR LA UNI6N DE REP(JBUCAS SOCIALISTAS SOVTICAS:




       FOR THE UNITED ARAB REPUBLIC:
       POuR LA RiPUBLIQUE ARABE UNIE:


                                        iy
       3a 06-LeAmeniyio Apa6csyIo Pecny6m
       POs LA REPIJLICA ARASE UNIDA:




       FOR THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND:
       POUR LE ROYAUME-UNI DE GRANDE-BRETAGNE ET D'IRLANDE DU NORD:


       3a CoeA IIHeHOe KOp0eBCTBo Beamzo6plrramm B CeBepnoi Hpra&mM
       POR EL REINo UNIDO DE LA GRAN BRETARIA E IRLANDA DEL NORTE:




       TLAS 6997
     Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 44 of 51

21 UST]                  Multilateral-ArbitralAwards-June 10, 1958          2559

      FoR   THE UNITED STATES OF   AMEMCA:
      POUR LES ETATS-UNIS D'AMiRIQUE:


      3a CoeHHeHlrUe fITaT AMepmM
     POR Los ESTADOS UNDOS DE AMimCA:




     FoR URUIUAY:
     POUR L'URUGUAY:


     .3a YpyraA
     Pon EL URUGUAY:



      FOR VENEZUELA:
      PoUR LE VENEZUELA:

      3a BenecyaWi
      POR VENZUEL:



      FOR VET-N          s:
      PoUR L VIxTNAM:


      3a Baemax
      PoR VIET-NAM:



      FOR YEMEN-
      POUR LE YiME:


      3a fHeMeR
      POR EL YEMEN:



      FOR YUGOSLAVIA:'
      PoUR LA YoUCOSLAVIE:


      3a    1OrocjiaBn
      PoR YUoESLAvu:




                                                                TIAS 6997
        Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 45 of 51

2560            U.S. Treaties and Other InternationalAgreements                [21 UST
          By its resolution of October 4, 1968, the Senate of the United
        States of America, two-thirds of the Senators present concurring,
        gave its advice and consent to accession to the Convention with the
        following declarations:
               "The United States of America will apply the Convention,
             on the basis of reciprocity, to the recognition and enforcement
             of only those awards made in the territory of another
             Contracting State."
               "The United States of America will apply the Convention
             only to differences arising out of legal relationships, whether
             contractual or not, which are considered as commercial under
             the national law of the United States."
          The accession of the United States of America to the Convention
       was approved by the President of the United States of America
       with the aforesaid declarations on September 1, 1970, and the instru-
       ment of accession was deposited with the Secretary-General of the
       United Nations on September 30, 1970;
          In accordance with paragraph 2 of Article XII, the Convention
       will enter into force for the United States of America on December 29,
       1970, the ninetieth day after the deposit of its instrument of
       accession;
          In accordance with paragraph 2 of Article X and pursuant to a
       notification by the Government of the United States of America
       received by the Secretary-General of the United Nations on Novem-
       ber 3, 1970, the application of the aforesaid Convention will extend,
       with effect from February 1, 1971, to all the territories for the interna-
       tional relations of which the United States of America is responsible;
         Now,   THEREFORE,   I, Richard Nixon, President of the United States
   of America, proclaim and make public the Convention on the Recog-
   nition and Enforcement of Foreign Arbitral Awards to the end that,
   subject to the aforesaid declarations, it shall be observed and fulfilled,
   as to the United States of America on and after December 29, 1970,
   and as to all the territories for the international relations of which
   the United States of America is responsible on and after February 1,
   1971, by the United States of America and by the citizens of the
   United States of America and all other persons subject to the juris-
   diction thereof.
         IN TESTIMONY WHEREOF,       I have signed this proclamation and caused
   the Seal of the United States of America to be affixed.
     DONE at the city of Washington this eleventh day of December in the
             year of our Lord one thousand nine hundred seventy and
     [SEAL]   of the Independence of the United States of America the
              one hundred ninety-fifth.
                                                            RICHARD NIXON

   By the President:
           WILLIAM    P   ROGERS
                Secretary of State
   TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 46 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                2561

                           Note by the Department of State

        List of countries parties to the convention as of December 29, 1970,
     with texts of declarations and reservations made at the time of signa-
     ture of the convention or deposit of the instrument of ratification
     or accession.
                                                          Date of deposit of ratification
                            Country                              or accession (a)
     Austria .....                                             May 2, 1961(a)
       The Republic of Austria will apply the Con-
         vention, in accordance with the first sentence
         of article 1(3) thereof, only to the recogni-
         tion and enforcement of arbitral awards
         made in the territory of another Contracting
         State. [Translation]
     Bulgaria        ------------------------                  October 10, 1961
          Bulgaria will apply the Convention to recogni-
            tion and enforcement of awards made in the
            territory of another contracting State. With
            regard to awards made in the territory of
            non-contracting States it will apply the
            Convention only to the extent to which
            these States grant reciprocal treatment.
            [Translation]
     Byelorussian Soviet Socialist Republic___                 November 15, 1960
          The Byelorussian Soviet Socialist Republic
            will apply the provisions of this Convention
            in respect to arbitral awards made in the
            territories of non-contracting States only to
            the extent to which they grant reciprocal
            treatment. [Translation]
     Cambodia          -----------------------                  January 5, 1960(a)
     Central African Republic .....                             October 15, 1962(a)
          Referring to the possibility offered by para-
            graph 3 of article I of the Convention, the
            Central African Republic declares that it
            will apply the Convention on the basis of
            reciprocity, to the recognition and enforce-
            ment of awards made only in the territory of
            another contracting State; it further declares
            that it will apply the Convention only to
            differences arising out of legal relationships,
            whether contractual or not, which are con-
            sidered as commercial under its national
            law. [Translation]
      Ceylon .....                                              April 9, 1962




                                                                                TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 47 of 51

2562            U.S. Treaties and Other InternationalAgreements                             [21 UST

                                                               Date of deposit of ratification
                            Country                                   or accession (a)
       Czechoslovakia ----------------------                        July 10, 1959
         "Czechoslovakia will apply the Convention to
           recognition and enforcement of awards
           made in the territory of another contracting
           State. With regard to awards made in the
           territory of non-contracting States it will
           apply the Convention only to the extent to
           which these States grant reciprocal treat-
           ment."
       Ecuador ----------------------------                         January 3, 1962
         Ecuador, on the basis of reciprocity, will apply
           the Convention to the recognition and en-
           forcement of arbitral awards made in the
           territory of another contracting State only if
           such awards have been made with respect to
           differences arising out of legal relationships
           which are regarded as commercial under
           Ecuadorean law. (Translation]
       Finland ----------------------------                         January 19, 1962
       France [1]           -----------------------------           June 26, 1959
         Referring to the possibility offered by para-
          graph 3 of article I of the Convention,
          France declares that it will apply the Conven-
           tion on the basis of reciprocity, to the recogni-
          tion and enforcement of awards made only in
          the territory of another contracting State; it
          further declares that it will apply the Con-
          vention only to differences arising out of
          legal relationships, whether contractual or
          not, which are considered as commercial
          under its national law. [Translation]
       Germany, Federal Republic of          [2] ..-.....   .     -June   30, 1961
         "With respect to paragraph 1 of article I, and
          in accordance with paragraph 3 of article I
           of the Convention, the Federal Republic of
           Germany will apply the Convention only to
          the recognition and enforcement of awards
          made in the territory of another Contracting
          State."
       Ghana-----------------------------                          April 9, 1968(a)
       Greece    -----------------------------                     July 16, 1962(a)




        1 Extended to all territories of the French Republic.
        2 Applicable to Land Berlin.


       TIAS 6997
    Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 48 of 51

21 UST]            Multilateral-ArbitralAwards-June 10, 1958                                   2563
                                                             Date of deposit of ratification
                           Country                                  or accession (a)
    Hungary ---------------------------                          March 5, 1962(a)
             . . the Hungarian People's Republic shall
           apply the Convention to the recognition and
           enforcement of such awards only as have
           been made in the territory of one of the other
           Contracting States and are dealing with
           differences arising in respect of a legal rela-
           tionship considered by the Hungarian law as
           a commercial relationship."

    India ------------------------------                         July 13, 1960
      "In accordance with Article I of the Conven-
         tion, the Government of India declare that
         they will apply the Convention to the recog-
         nition and enforcement of awards made only
         in the territory of a State, party to this Con-
         vention. They further declare that they will
         apply the Convention only to differences
         arising out of legal relationships, whether
         contractual or not, which are considered as
         commercial under the Law of India."

    Israel ------------------------------                         January 5, 1959
    Italy ------------------------------                         January 31, 1969(a)
     Japan -----------------------------                          June 20, 1961 (a)
           "... it will apply the Convention to the recog-
            nition and enforcement of awards made only
           in the territory of another Contracting
            State."

     Malagasy Republic -------------------                        July 16, 1962(a)
      The Malagasy Republic declares that it will
        apply the Convention on the basis of rec-
        iprocity, to the recognition and enforcement
        of awards made only in the territory of an-
        other Contracting State; it further declares
        that it will apply the Convention only to
        differences arising out of legal relationships,
        whether contractual or not, which are con-
        sidered as commercial under its national law.
        [Translation]

     Morocco ----------------------------                         February 12, 1959(a)
          The Government of His Majesty the King of
            Morocco will only apply the Convention to
            the recognition and enforcement of awards
            made only in the territory of another con-
            tracting State. (Translation]




                                                                                  TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 49 of 51
                                                                                          f


2564            U.S. Treaties and Other InternatonalAgreements                            [21 UST
                                                             Date of deposit of ratification
                           Country                                  or accession (a)
       Netherlands [1]---------------------                       April 24, 1964
         Referring to paragraph 3 of article I of the
          Convention on the Recognition and Enforce-
          ment of Foreign Arbitral Awards, the Gov-
          ernment of the Kingdom declares that it
          will apply the Convention to the recognition
          and enforcement of awards made only in
          the territory of another Contracting State.
          [Translation]

       Niger ------------------------------                       October 14, 1964(a).
       Nigeria----------------------------                        March 17, 1970(a)
         "In accordance with paragraph 3 of article I
            of the Convention, the Federal Military
            Government of the Federal Republic of
            Nigeria declares that it will apply the Con-
            vention on the basis of reciprocity to the
            recognition and enforcement of awards made
            only in the territory of a State party to this
            Convention and to differences arising out of
           legal relationships, whether contractual or
            not, which are considered as commercial
            under the Laws of the Federal Republic of
            Nigeria."

       Norway----------------------------                         March 14, 1961(a)
        "1. We will apply the Convention only to the
           recognition and enforcement of awards made
           in the territory of one of the Contracting
           States."
        "2. We will not apply the Convention to differ-
           ences where the subject matter of the pro-
           ceedings is immovable property situated in
           Norway, or a right in or to such property."
       Philippines --------------------------                     July 6, 1967
           . . the Philippines, on the basis of reci-
          procity, will apply the Convention to the
          recognition and enforcement of awards made
          only in the territory of another Contracting
          State and only to differences arising out of
          legal relationships, whether contractual or
          not, which are considered as commercial
          under the national law of the State making
          such declaration."
       Poland      --------------------------                     October 3, 1961
        "With reservations as mentioned in article I,
          par. 3."



        I Applicable to the Kingdom in Europe, Surinam and the Netherlands Antilles.


       TIAS 6997
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 50 of 51

21   USTI                 Multilateral-ArbitralAwards-June 10, 1958                               2565
                                                                Date of deposit of ratification
                                  Country                              or accession (a)

         Romania ---------------------------                         September 13, 1961(a)
            The Romanian People's Republic will apply
              the Convention only to differences arising out
              of legal relationships, whether contractual or
             not, which are considered as commercial under
              its legislation.
            The Romanian People's Republic will apply
              the Convention to the recognition and en-
             forcement of awards made in the territory of
              another Contracting State. As regards
             awards made in the territory of certain non-
              contracting States, the Romanian People's
              Republic will apply the Convention only on
             the basis of reciprocity established by joint
             agreement between the parties. [Translation]
         Switzerland -------------------------                       June 1, 1965
            Referring to the possibility offered by para-
             graph 3 of article I, Switzerland will apply the
              Convention to the recognition and enforce-
             ment of awards made only in the territory of
             another Contracting State. [Translation]
        Syria ------------------------------                         March 9, 1959(a)
        Tanzania ---------------------------                         October 13, 1964(a)
           "The Government of the United Republic of
             Tanganyika and Zanzibar will apply the
             Convention, in accordance with the first
             sentence of article 1(3) thereof, only to the
             recognition and enforcement of awards made
             in the territory of another Contracting
             State."
        Thailand ---------------------------                        December 21, 1959(a)
        Trinidad and Tobago-------------------                       February 14, 1966(a)
           "In accordance with Article I of the Conven-
              tion, the Government of Trinidad and To-
              bago declares that it will apply the Convention
              to the recognition and enforcement of awards
              made only in the territory of another Con-
              tracting State. The Government of Trinidad
              and Tobago further declares that it will apply
              the Convention only to differences arising
              out of legal relationships, whether con-
              tracted or not, which are considered as com-
              mercial under the Law of Trinidad and
              Tobago."




                                                                                    TIAS 6997




     56-994 0 - 71 - nt.3 -- 31
       Case 1:20-cv-01130-RJL Document 1-1 Filed 04/30/20 Page 51 of 51

2566           U.S. Treaties and Other InternationalAgreements                          [21 UST

                                                           Date of deposit of ratification
                            Country                               or accession (a)
        Tunisia ----------------------------                    July 17, 1967(a)
           ...with the reservations provided for in
           article I, paragraph 3, of the Convention,
           that is to say, the Tunisian State will
           apply the Convention to the recognition
           and enforcement of awards made only in the
           territory of another Contracting State and
           only to differences arising out of legal
           relationships, whether contractual or not,
           which are considered as commercial under
           Tunisian law. [Translation]

       Ukranian Soviet Socialist Republic ------                October    10,   1960
         The Ukrainian Soviet Socialist Republic will
           apply the provisions of this Convention in
           respect to arbitral awards made in the ter-
           ritories of non-contracting States only to
           the extent to which they grant reciprocal
           treatment. [Translation]

       Union of Soviet Socialist Republics ------              August 24, 1960
         The Union of Soviet Socialist Republics will
           apply the provisions of this Convention in
           respect to arbitral awards made in the terri-
           tories of non-contracting States only to the
           extent to which they grant reciprocal treat-
           ment. [Translation]
       United Arab Republic -----------------                  March 9, 1959(a)
                                  -----------
       United States of America [1]                            September 30, 1970(a)
         "The United States of America will apply the
           Convention, on the basis of reciprocity, to
           the recognition and enforcement of only those
           awards made in the territory of another
           Contracting State."
         "The United States of America will apply the
           Convention only to differences arising out of
           legal relationships, whether contractual or
           not, which are considered as commercial
           under the national law of the United States."




        I Extended to all the territories for the international relations of which the
       United States of America is responsible, with effect from Feb, 1, 1971.


       TIAS 6997
